Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 1 of 152




          Exhibit A
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 2 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 1
 1                          U.S. DISTRICT COURT

 2                       DISTRICT OF MASSACHUSETTS

 3
 4                                  No. 16-CV-30008

 5
 6
 7     *****************************************

 8     LEE HUTCHINS, SR.,

 9                 Plaintiff

10         vs.

11
12     DANIEL J. McKAY, et als,

13                 Defendants

14     *****************************************

15
16
17        VIDEOTAPED DEPOSITION OF:        WILLIAM J. FITCHET

18                         SPRINGFIELD CITY HALL

19                            36 Court Street

20                       Springfield, Massachusetts

21                      January 15, 2019   10:05 a.m.

22
23                          LISA A. REGENSBURGER

24                             COURT REPORTER


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 3 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 2
 1     APPEARANCES:

 2
 3     Representing the Plaintiff:

 4        BY:   LUKE RYAN, ESQ.

 5        SAMANTHA J. LeBOEUF, ESQ.

 6        SASSON, TURNBULL, RYAN & HOOSE

 7        100 Main Street

 8        Northampton, MA 01060

 9        413-586-4800        FAX:   413-582-6419

10        lryan@strhlaw.com

11
12     Representing the Defendants:

13        BY:   LISA C. deSOUSA, ESQ.

14        DEPUTY CITY SOLICITOR

15        CITY OF SPRINGFIELD

16        1600 East Columbus Avenue

17        Springfield, MA 01103

18        413-886-5205

19        ldesousa@springfieldcityhall.com

20
21     Also present:     Dan Lohaus, videographer

22
23
24


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 4 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 3
 1                          I N D E X

 2
 3     WITNESS:                    WILLIAM J. FITCHET

 4
 5     EXAMINATION BY:                  PAGE:

 6     Mr. Ryan                         5/141

 7     Ms. deSousa                      111/145

 8
 9
10
11
12
13     EXHIBIT:                         PAGE:

14     (None offered)

15
16
17
18
19
20
21
22
23
24


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 5 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 4
 1                 THE VIDEOGRAPHER:   We are now on

 2         the record.    We are now on the record.

 3         My name is Dan Lohaus and I am the legal

 4         video specialist for Catuogno Court

 5         Reporting.    Our business address is 1414

 6         Main Street, Springfield, Mass.     Today

 7         is January 15, 2019 and the time is

 8         10:05 a.m.

 9                 This is the deposition of William

10         Fitchet in the matter of Lee Hutchins,

11         Sr. versus Daniel J. McKay, et al, in

12         the United States District Court,

13         District of Massachusetts, Case

14         No. 16CV3008NM -- sorry -- excuse me.

15         This is Case No. 16CV3008NMG.

16                 This deposition is being taken at

17         39 [sic] Court Street, Springfield,

18         Mass, Suite 210 on behalf of the

19         plaintiff.    The court reporter is Lisa

20         Regensburger of Catuogno Court

21         Reporting.    Counsel will state their

22         appearances and the court reporter will

23         administer the oath.

24                 MR. RYAN:   Luke Ryan for the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 6 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 5
 1         plaintiff, Lee Hutchins.

 2                 MS. deSOUSA:   Lisa deSousa for

 3         the defendant City of Springfield and

 4         Felix Romero.

 5
 6        WILLIAM J. FITCHET, Deponent, having first

 7     been satisfactorily identified and duly sworn,

 8     deposes and states as follows:

 9
10     EXAMINATION BY MR. RYAN:

11
12         Q.      Good morning, Mr. Fitchet.

13         A.      Good morning, sir.

14         Q.      Can you state your name and spell

15     your last name for the record?

16         A.      William Fitchet, F-I-T-C-H-E-T.

17         Q.      So today we're here to preserve your

18     testimony pursuant to Federal Rules of Civil

19     Procedure No. 32.   We've been advised by counsel

20     for the City that when this trial begins on

21     January 22nd, you will be out of the country

22     more than 100 miles away from the courthouse in

23     Boston; is that correct?

24         A.      Actually, on the 23rd I'm leaving,


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 7 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 6
 1     yes.

 2            Q.     Okay.     Under the circumstances it

 3     would appear to be undisputed that you are

 4     unavailable to testify at trial.

 5                   MR. RYAN:     Is that correct,

 6            Ms. deSousa?

 7                   MS. deSOUSA:     Yes.

 8                   BY MR. RYAN:

 9            Q.     Now, I understand that the City

10     objects to the introduction of evidence

11     pertaining to the disciplinary hearings of

12     Officers Hervieux and McKay and has filed a

13     motion in limine to preclude such evidence.

14                   The record should reflect that by

15     participating in the preservation of your

16     testimony on this subject, the City is not

17     waiving it's right to challenge the admission of

18     this evidence.        The same goes for evidence

19     pertaining to Officer Hervieux's medical

20     condition and any testimony related to cases not

21     involving the individual defendants.

22                   MS. RYAN:     Do you have anything

23            to add at this juncture, Ms. deSousa?

24                   MS. deSOUSA:     No.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 8 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 7
 1                   MR. RYAN:   Okay.

 2                   BY MR. RYAN:

 3         Q.        Now, Mr. Fitchet -- can I call you

 4     Commissioner Fitchet?

 5         A.        That's fine.

 6         Q.        Okay.   Right before you there's a

 7     binder that contains some documents that

 8     throughout the morning I may refer to.      So I

 9     just want to orient you to what that object is

10     in front of you.

11                   Am I correct that you retired in May

12     of 2014?

13         A.        Yes, sir.

14         Q.        And before you retired you were the

15     commissioner of the Springfield Police

16     Department?

17         A.        Yes, sir.

18         Q.        And that's a position that you held

19     continuously from April 2008 until your

20     retirement?

21         A.        Yes, sir.

22         Q.        And before becoming commissioner, you

23     actually did a couple stints as acting

24     commissioner; is that correct?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 9 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 8
 1         A.        That's correct.

 2         Q.        The first one was from July 2005 to

 3     March 2006?

 4         A.        Yes, sir.

 5         Q.        And the second time was from January

 6     to April 2008?

 7         A.        Yes, sir.

 8         Q.        And the commissioner is the highest

 9     ranking position in the department, correct?

10         A.        That's correct.

11         Q.        I'd like to talk about the

12     disciplinary system that existed during your

13     tenure as commissioner.     And I'd like to start

14     by focussing on the department's policies and

15     procedures.

16                   Now, am I correct that you joined the

17     force as a patrol officer in 1973?

18         A.        Yes, sir.

19         Q.        And at that time the highest ranking

20     member of the department was the chief of

21     police, correct?

22         A.        Yes, sir.

23         Q.        And through the years various chiefs

24     published certain rules and general orders; is


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 10 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 9
 1     that correct?

 2         A.        Yes, sir.

 3         Q.        And when we talk about the policies

 4     and procedures of the Springfield Police

 5     Department, we're talking about those written

 6     rules and general orders, correct?

 7         A.        There are rules and regulations and

 8     then there are policies and procedures.      They're

 9     somewhat different, but along the same lines of

10     organizing the police department.

11         Q.        Understood.   Now, if an officer

12     violated a rule or general order or policy of

13     procedure, he or she could face discipline; is

14     that correct?

15         A.        Yes, sir.

16         Q.        And during your tenure as

17     commissioner, one of your responsibilities was

18     disciplining officers who violated the policies

19     and procedures of the Springfield Police

20     Department?

21         A.        Yes, sir.

22         Q.        Now, during your tenure as

23     commissioner, was there a police unit that was

24     tasked with investigating allegations of police


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 11 of 152
     William Fitchet
     January 15, 2019

                                                                Page 10
 1     misconduct?

 2         A.        Yes, sir.

 3         Q.        Direct your attention to the Tab A in

 4     the booklet before you.      Showing you what's

 5     previously been marked as Plaintiff's Exhibit

 6     No. 70, is this the rule establishing the

 7     internal investigations unit?

 8         A.        Yes, sir.

 9         Q.        And throughout the morning I may

10     refer to that unit as the IIU.      Is that how you

11     think of that unit?

12         A.        Yes, sir.

13         Q.        Now, is it the job of the IIU at the

14     Springfield Police Department to investigate

15     citizen complaints?

16         A.        Yes, sir.

17         Q.        Do IIU officers also conduct

18     investigations based on referrals by other

19     officers?

20         A.        They could.   Yes, sir.

21         Q.        When the IIU starts an investigation,

22     is there a rule that requires that investigation

23     to be completed within 90 days?

24         A.        If it involves a patrol officer's


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 12 of 152
     William Fitchet
     January 15, 2019

                                                                Page 11
 1     misconduct, there is a 90-day requirement that

 2     it be completed within 90 days.

 3         Q.      And is that a rule that is part of a

 4     collective bargaining agreement between the City

 5     and the patrol officers or the union that

 6     represents the patrol officers?

 7         A.      Yes, sir, it is.

 8         Q.      Now, during an investigation, do IIU

 9     officers attempt to interview and obtain

10     statements from every person involved in an

11     incident?

12         A.      Generally, they try to.    Yes.

13         Q.      And that would include a citizen

14     making a complaint if it's a citizen complaint?

15         A.      Yes, sir.

16         Q.      And it would also include any

17     officers accused of wrongdoing?

18         A.      Yes, sir.

19         Q.      And any other officers or civilians

20     who might have witnessed the incident; is that

21     correct?

22         A.      That's correct.

23         Q.      Does it often happen or did it often

24     happen during your tenure that civilians who


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 13 of 152
     William Fitchet
     January 15, 2019

                                                                Page 12
 1     made complaints and the officers accused of

 2     wrongdoing would provide different accounts as

 3     to what happened?

 4         A.      Very often.

 5         Q.      And so would IIU investigators

 6     attempt to resolve these discrepancies for

 7     searching for things like video evidence?

 8         A.      That among others, yes.

 9         Q.      Were you aware when you were

10     commissioner that there were some police

11     departments that had cruisers equipped with

12     video cameras?

13         A.      Across the country, yes, sir.

14         Q.      Were you aware there were some

15     departments across the country that had patrol

16     officers who wore body cameras?

17         A.      Yes, sir.

18         Q.      During your tenure as commissioner,

19     did the Springfield Police Department install

20     cameras on any cruisers?

21                 MS. deSOUSA:   Objection.

22                 You can answer.

23                 THE WITNESS:   We had a test run

24         of one cruiser predicated on some


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 14 of 152
     William Fitchet
     January 15, 2019

                                                                Page 13
 1         collective bargaining language where we

 2         would attempt to test out some video

 3         equipment.

 4                 BY MR. RYAN:

 5         Q.      Do you recall when approximately that

 6     was that that test was done?

 7         A.      I'm going to have to guess.     I'm not

 8     precisely sure, but I would guess around 2012.

 9         Q.      And were there any patrol officers

10     during your tenure who were equipped with body

11     cameras?

12                 MS. deSOUSA:    Objection.

13                 THE WITNESS:    No, sir.

14                 BY MR. RYAN:

15         Q.      Okay.    Now, I'd like to discuss the

16     possible outcomes of an investigation into

17     allegations of officer misconduct.

18                 Would you agree that one possibility

19     would be a finding of unfounded?

20         A.      Yes, sir.

21         Q.      Is this a finding that's appropriate

22     for a case where the investigation determined no

23     facts to support that the incident complained of

24     actually occurred?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 15 of 152
     William Fitchet
     January 15, 2019

                                                                Page 14
 1         A.      Yes.

 2         Q.      Is there a second possibility that

 3     would be a finding of sustained?

 4         A.      Yes.   That's another possibility.

 5         Q.      Would this be an appropriate finding

 6     when the complainant's allegation is supported

 7     by sufficient evidence to determine that the

 8     incident occurred and the actions of the officer

 9     were improper?

10         A.      Yes.

11         Q.      Is there a third possibility of a

12     finding of not sustained?

13         A.      Yes, sir.

14         Q.      Does this cover cases that cannot be

15     resolved by investigation either because

16     sufficient evidence is not available or because

17     of material conflicts in the evidence and are

18     resolved without further disposition or action?

19         A.      Yes, sir.

20         Q.      And would a final possible outcome of

21     misconduct in an investigation be exonerated?

22         A.      Yes, sir.

23         Q.      And would this be appropriate in

24     cases where a preponderance of the evidence


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 16 of 152
     William Fitchet
     January 15, 2019

                                                                Page 15
 1     showed that the alleged conduct did occur but

 2     did not violate the policies, procedures,

 3     practices, or orders or training of the

 4     Springfield Police Department?

 5         A.        That's correct.

 6         Q.       Now, I direct your attention to

 7     what's behind Tab B.        Showing you a special

 8     report dated June 13, 2008.

 9                   Is that a report that was addressed

10     to you?

11         A.        Yes, it was.

12         Q.       And by June of 2008, had you been

13     sworn in as commissioner?

14         A.        Yes, I had.

15         Q.       And was this report -- go to the last

16     page -- submitted by an IIU sergeant named

17     Richard Pelchar?

18         A.        I'd have to go to the last page to

19     look.     Yes, sir.

20         Q.       And is this report the results of

21     Sergeant Pelchar's investigation?

22         A.        Yes, sir.

23         Q.       Now, on the first paragraph of

24     Sergeant Pelchar's report, does it reference two


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 17 of 152
     William Fitchet
     January 15, 2019

                                                                   Page 16
 1     special order numbers?           Right there at the very

 2     top.

 3            A.        Yes, it does.

 4            Q.        And were those 08-072 and 08-072A?

 5            A.        Yes, sir.

 6            Q.        Does this mean these were orders to

 7     investigate separate but related allegations of

 8     officer misconduct?

 9            A.        It would appear so.     Yes, sir.

10            Q.        Now, if I could draw your attention

11     to the first two paragraphs of the summary

12     section on Page 1.           Did this investigation begin

13     when a female prisoner with visible injuries

14     told two corrections officers that the cops beat

15     her up?

16                      MS. deSOUSA:     Objection.   And for

17            the record, I will object to all lines

18            of questioning relative to this IIU

19            report.

20                      You can answer.

21                      THE WITNESS:     Yes.

22                      BY MR. RYAN:

23            Q.        And the female prisoner in Sergeant

24     Pelchar's report is referred to as Ms. NT or


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 18 of 152
     William Fitchet
     January 15, 2019

                                                                Page 17
 1     Ms. T; is that correct?

 2         A.      Yes, sir.

 3         Q.      I'm going to represent to you that

 4     this female's name is Nicole Tosoni, and I'm

 5     going to refer to her as Ms. Tosoni every time

 6     the report refers to her as Ms. T.       Is that okay

 7     with you?

 8         A.      Yes, sir, it is.

 9         Q.      Now, at the bottom of Page 1, does it

10     contain a summary of what Ms. Tosoni told

11     Sergeant Pelchar?

12         A.      Yes, it does.

13         Q.      Did Ms. Tosoni say she was at a party

14     when the police showed up?

15         A.      Yes, sir.

16         Q.      Did Ms. Tosoni claim that she saw two

17     police officers hitting her friend?

18                 MS. deSOUSA:    Objection.

19                 THE WITNESS:    Yes, it does.

20                 BY MR. RYAN:

21         Q.      A man referred to in the report as

22     Mr. JL or Mr. L.

23         A.      Yes, sir.

24         Q.      I'm going to represent to you that


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 19 of 152
     William Fitchet
     January 15, 2019

                                                                Page 18
 1     this man's name is Jose Lopez and I'm going to

 2     refer to Mr. Lopez every time we see Mr. L or

 3     Mr. JL.   Is that okay?

 4         A.      Yes, sir.

 5         Q.      Now, did Ms. Tosoni say officers were

 6     hitting Mr. Lopez with their nightsticks?

 7         A.      Yes, sir.

 8         Q.      Did Ms. Tosoni say that she grabbed

 9     an officer's nightstick, which I know I

10     shouldn't have?

11         A.      Yes, it does say that.

12         Q.      Did Ms. Tosoni say that Officer

13     Thomas Hervieux then grabbed her and placed her

14     in handcuffs?

15                 MS. deSOUSA:   Objection.

16                 THE WITNESS:   Yes, sir.

17                 BY MR. RYAN:

18         Q.      And as a result of her consumption of

19     alcohol, did Ms. Tosoni acknowledge that she

20     didn't remember everything that happened next?

21         A.      She does say that.    "I don't remember

22     a lot," yes, sir.

23         Q.      Did she recall that Officer Hervieux

24     threw her down some stairs?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 20 of 152
     William Fitchet
     January 15, 2019

                                                                Page 19
 1         A.       Yes, it does say "I remember getting

 2     thrown down the stairs."     Yes, sir.

 3         Q.       Now, if I could direct your attention

 4     to the third paragraph on Page 2 of Sergeant

 5     Pelchar's report.

 6         A.       Page 2.

 7         Q.       Page 2.

 8         A.       Yup.

 9         Q.       Did Sergeant Pelchar interview

10     Mr. Lopez?

11         A.       Yes, he did.   Yes.

12         Q.       And did Mr. Lopez say that his

13     encounter with the police occurred in the

14     hallway of the third floor of an apartment

15     building?

16         A.       Yes.   Third floor steps, yes.

17         Q.       Did Mr. Lopez accuse officers of

18     jumping on him in an attempt to arrest him?

19         A.       Yes, sir.

20         Q.       Did he explain that he resisted

21     officers because he was trying to protect his

22     broken ankle from further injury?

23         A.       Yes, sir.

24         Q.       Did Mr. Lopez state that officers


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 21 of 152
     William Fitchet
     January 15, 2019

                                                                Page 20
 1     punched him in the ribs and face with their

 2     fists and also hit him with their flashlights

 3     but he was facing down so he couldn't see the

 4     officers' faces?

 5            A.   Yes, sir.

 6            Q.   According to Mr. Lopez, did a female

 7     object to the way he was being treated and grab

 8     one of the officer's nightstick?

 9            A.   Yes, sir.

10            Q.   Did Mr. Lopez say this prompted the

11     officer to punch the female in the face and

12     handcuff her?

13            A.   It says that he began to punch the

14     female in the face and handcuffed her, yes.

15            Q.   And at this point did Mr. Lopez claim

16     that he was maced?

17            A.   Yes, sir.

18            Q.   Now, if I could draw your attention

19     to the section from the middle of Page 2 to the

20     top of Page 3.     Does it appear that Sergeant

21     Pelchar interviewed one of Mr. Lopez's friends?

22            A.   Which paragraph are you referring to,

23     sir?

24            Q.   It's the middle of Page 2 to the top


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 22 of 152
     William Fitchet
     January 15, 2019

                                                                Page 21
 1     of Page 3.       There's a second person with the

 2     initials JL, I'll represent to you.

 3         A.       Yes.     Yes, that does appear.   Yes.

 4         Q.       Can we agree to call this person the

 5     friend as opposed to JL?

 6         A.       Yes, sir.

 7         Q.       Did the friend tell Sergeant Pelchar

 8     that he was present in the hallway when the

 9     police arrived?

10                  MS. deSOUSA:     So for the record,

11         please note my continuing objection and

12         an additional objection that the record

13         speaks for itself.

14                  You may answer.

15                  THE WITNESS:     He stated that two

16         police officers arrived and asked Mr. L

17         to leave.

18                  BY MR. RYAN:

19         Q.       Did he say that Mr. Lopez initially

20     refused to leave?

21         A.       Yes.

22         Q.       Did he say that officers eventually

23     took Mr. Lopez to the ground and were using

24     their nightsticks in an attempt to take him into


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 23 of 152
     William Fitchet
     January 15, 2019

                                                                Page 22
 1     custody?

 2         A.      That the officers were using their

 3     nightsticks to hold Mr. L down and to try to

 4     position his arms, because they were having

 5     difficulty handcuffing him, yes.

 6         Q.      And did the friend say a very

 7     intoxicated female grabbed the smaller officer's

 8     stick?

 9         A.      Yes, sir.

10         Q.      Did the friend say that after

11     handcuffing the female, the smaller officer

12     returned to Mr. Lopez, pepper sprayed him in the

13     face, and kicked him in the head?

14         A.      Yes, sir.

15         Q.      And at the top of Page 3 is there an

16     allegation by the friend that the intoxicated

17     female was thrown down the stairs?

18         A.      Yes.

19         Q.      Further down on Page 3, does it

20     appear that Sergeant Pelchar spoke with a woman

21     identified as Ms. C?

22         A.      Yes, sir.

23         Q.      Did Ms. C say she was a resident of

24     the apartment building where this altercation


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 24 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 23
 1     took place?

 2         A.        Yes.    She states she lives on the --

 3     at the street, third floor apartment.             Is

 4     that --

 5         Q.        That's correct, yes.

 6         A.        Okay.

 7         Q.        Can we agree to call Ms. C "the

 8     neighbor"?

 9         A.        Yes.

10         Q.        Can you read the short highlighted

11     section on Page 3 that begins with the words,

12     Ms. C stated that after the police arrested the

13     man and the woman.

14                   MS. deSOUSA:    Objection.

15                   THE WITNESS:    [As read]     Ms. C

16         stated that after the police arrested

17         the man and woman, she looked out her

18         window and saw the police throw the

19         female from the top of the building

20         front steps to the sidewalk.          Ms. C

21         stated that the woman landed on her face

22         and the police picked her up and dragged

23         her by the arm to the police car.             Ms. C

24         stated that as the officers were putting


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 25 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 24
 1         the woman in the police car, they called

 2         her a bitch and whore and were laughing

 3         at her.

 4                   BY MR. RYAN:

 5         Q.        And can you read the first two

 6     sentences of the next paragraph?

 7         A.        Ms. C stated --

 8                   MS. deSOUSA:     Objection.

 9                   I'm sorry.     Go ahead.

10                   Objection, but go ahead.

11                   THE WITNESS:     [As read]    Ms. C

12         stated that she saw the police drag the

13         male subject under arrest by his pants

14         causing his head to hit the ground.

15         Ms. C stated that the man had a cast on

16         his leg and was screaming in pain while

17         being dragged.

18                   BY MR. RYAN:

19         Q.        Now, if I could direct your attention

20     to the last page of the report.          Does this page

21     contain a copy of the report Officer Hervieux

22     wrote in connection with this incident?

23         A.        Yes, sir.

24         Q.        In the first paragraph of this report


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 26 of 152
     William Fitchet
     January 15, 2019

                                                                Page 25
 1     did Officer Hervieux acknowledge pepper spraying

 2     Mr. Lopez?

 3            A.    He stated he was pepper sprayed.

 4            Q.    Did he acknowledge striking Mr. Lopez

 5     with his baton?

 6            A.    Yes, he does say that.

 7            Q.    In his statement did Officer Hervieux

 8     deny kicking Mr. Lopez?

 9            A.    He does deny kicking him, yes.

10            Q.    Did he acknowledge how it could have

11     looked like he was kicking Mr. Lopez?

12            A.    Yes, sir.

13            Q.    In the second paragraph, did Officer

14     Hervieux acknowledge placing Ms. Tosoni in

15     handcuffs?

16            A.    The second -- the bottommost

17     paragraph?

18            Q.    Yes.

19            A.    Yes.   He placed in him in handcuffs,

20     yes.

21            Q.    Did Officer Hervieux acknowledge that

22     while in handcuffs, Ms. Tosoni ended up striking

23     her head on the ground causing a minor

24     laceration and swelling?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 27 of 152
     William Fitchet
     January 15, 2019

                                                                Page 26
 1            A.   State -- you're talking about Tosoni?

 2            Q.   Tosoni, yes.

 3            A.   [As read]   Stated tripped over

 4     Officer Guard's foot.      And since Officer Walter

 5     did not have full control over her, she fell and

 6     struck her head causing a minor laceration and

 7     swelling.

 8                 Yes, sir.

 9            Q.   So that was Officer Hervieux's

10     explanation for how Ms. Tosoni ended up falling

11     down the stairs; is that correct?

12                 MS. deSOUSA:     Objection.

13                 THE WITNESS:     Yes.

14                 BY MR. RYAN:

15            Q.   Now, when you received Sergeant

16     Pelchar's report, is it fair to say there was a

17     material conflict in the evidence?

18            A.   There was a conflict, yes.

19            Q.   Ms. Tosoni, Mr. Lopez, the friend,

20     and the neighbor all said that Mr. Lopez was

21     subjected to excessive force; is that fair to

22     say?

23            A.   Yes.

24            Q.   And Ms. Tosoni, the friend, and the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 28 of 152
     William Fitchet
     January 15, 2019

                                                                Page 27
 1     neighbor all said that the police threw

 2     Ms. Tosoni down the flight of stairs; is that

 3     correct?

 4         A.      Yes.

 5         Q.      Officer Hervieux and other officers

 6     at the scene said that Mr. Lopez was assaultive

 7     and the force used against him was necessary to

 8     affect his arrest; is that correct?

 9         A.      Yes, sir.

10         Q.      And they claim that Ms. Tosoni

11     tripped and fell down the flight of stairs; is

12     that accurate?

13         A.      Yes, sir.

14         Q.      Now, if it turned out that

15     Ms. Tosoni, Mr. Lopez, the friend, and neighbor

16     were telling the truth, would these have been

17     violations of the Springfield Police

18     Department's policies and procedures?

19                 MS. deSOUSA:   Objection.

20                 THE WITNESS:   If it happened

21         exactly as she said, it would appear

22         that it would be a violation, yes.

23                 BY MR. RYAN:

24         Q.      An officer found responsible for


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 29 of 152
     William Fitchet
     January 15, 2019

                                                                Page 28
 1     throwing a handcuffed prisoner down a flight of

 2     stairs could face serious repercussions at the

 3     department, correct?

 4         A.      Yes.

 5         Q.      An officer found responsible for that

 6     sort of misconduct could be suspended, correct?

 7         A.      Yes, sir.

 8         Q.      Or even terminated?

 9         A.      Yes, sir.

10         Q.      And the same would go for an officer

11     who kicked a handcuffed prisoner in the face,

12     correct?

13         A.      Yes, sir.

14         Q.      And the same would go for any officer

15     caught lying to cover up the use of excessive

16     force, correct?

17         A.      Yes, sir.

18         Q.      After receiving Sergeant Pelchar's

19     report, as the commissioner, you had to decide

20     what to do, correct?

21         A.      Yes, sir.

22         Q.      And one option available to you would

23     be to order a hearing, correct?

24         A.      Yes, sir.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 30 of 152
     William Fitchet
     January 15, 2019

                                                                Page 29
 1         Q.      This would have afforded Officer

 2     Hervieux the right to be represented by counsel,

 3     go in front of a hearings board, present

 4     evidence in his defense or his side of the story

 5     and also hear the testimony against him; is that

 6     correct?

 7         A.      Yes, sir.

 8         Q.      And a purpose of a hearing like this

 9     is to determine the exact truth, correct?

10         A.      Yes, sir.

11         Q.      In this case you chose not to order a

12     hearing, correct?

13         A.      I don't specifically recall, sir.

14     But --

15                 MS. deSOUSA:   That's --

16                 BY MR. RYAN:

17         Q.      After reviewing this special report

18     from Sergeant Pelchar, you decided that the

19     charges against Officer Hervieux were not

20     sustained, correct?

21         A.      I'd have to review my comments and

22     I'd have to review the citizens review board

23     comments.

24         Q.      If I can direct your attention to


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 31 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 30
 1     what's been marked as Tab T.

 2         A.       Tab T?

 3         Q.       T as in --

 4                  MS. deSOUSA:     T as in Thomas.

 5                  So for the record I object to the

 6         admission of this document.

 7                  BY MR. RYAN:

 8         Q.       Look at what's behind Tab T.       Is this

 9     a synopsis of IIU investigations against Officer

10     Thomas Hervieux?

11         A.       Yes, sir.

12         Q.       If you look at the very top, we

13     mentioned earlier these were special reports

14     08-072 and 08-072A.       Does it appear that both of

15     these special orders of these allegations of

16     misconduct concluded with the finding of not

17     sustained?

18         A.       Yes, sir.

19         Q.       And you would have been ultimately

20     the -- as the commissioner, the person who

21     decided that that was an appropriate finding in

22     the case; is that correct?

23         A.       I would have referred this case to

24     the citizens review board, which was instituted


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 32 of 152
     William Fitchet
     January 15, 2019

                                                                Page 31
 1     by Mayor Sarno in order to review cases of this

 2     nature.     Predicated on what their recommendation

 3     was, I would follow that recommendation.       In

 4     fact, as I recall, followed it almost in all

 5     instances.       Would I be the final arbitrator,

 6     yes, I would be.

 7         Q.       And that community police hearing

 8     board that Mayor Sarno created, that was in

 9     2010, correct?

10         A.        I believe Mayor Ryan had created the

11     board, but it evolved.       And the authority of it

12     and the powers of it evolved over time.       But I

13     believe it was initially instituted by

14     Mayor Ryan during his tenure as mayor.

15         Q.        So that board that existed in one

16     form and then evolved under Mayor Sarno, that

17     was a board that could hold hearings in order to

18     resolve material conflicts in the evidence,

19     correct?

20         A.        Yes, sir.

21         Q.        To your knowledge did a hearing take

22     place prior to these findings of not sustained?

23         A.        I'd have to check the records to be

24     sure.     I can't honestly say.    I can read the not


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 33 of 152
     William Fitchet
     January 15, 2019

                                                                Page 32
 1     sustained, but I don't know if a hearing took

 2     place.   It would probably indicate in the file.

 3         Q.      Is it possible that a hearing did not

 4     take place before the finding of not sustained?

 5         A.      Yes.     That's possible.   Yes, sir.

 6         Q.      Just to be clear, when a finding is

 7     not sustained, it doesn't mean that in this case

 8     Officer Hervieux was found be innocent, correct?

 9         A.      That's correct.

10         Q.      It doesn't mean that he was

11     necessarily falsely accused, correct?

12         A.      That's correct.

13         Q.      It means he wasn't found responsible

14     for the allegations against him, correct?

15         A.      Yes.

16         Q.      A not sustained finding means that

17     although there may be some facts that are true,

18     that the charge is not upheld and as a

19     consequence no discipline will be meted out to

20     the officer; is that correct?

21         A.      Yes, sir.

22         Q.      Now, before you became commissioner,

23     I think you testified you served as acting

24     commissioner.      And before that did you also


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 34 of 152
     William Fitchet
     January 15, 2019

                                                                Page 33
 1     serve as deputy chief?

 2         A.      Yes, sir.

 3         Q.      And was that a position you held for

 4     approximately 14 years?

 5         A.      Yes, sir.

 6         Q.      Now, during almost all of that

 7     14-year period, is it fair to say that you had

 8     input or oversight with respect to IIU

 9     investigations?

10         A.      If there was a police commission,

11     which there probably was during almost my entire

12     tenure, I didn't have control over the

13     disciplinary process.      I might have reviewed

14     certain cases, but the police commission had the

15     authority for discipline, I did not.

16         Q.      Right.   You did not until you became

17     acting commissioner or commissioner have the

18     final decision-making authority.

19                 But in your capacity as deputy chief,

20     up until then, you had input and oversight over

21     the IIU investigative process; is that correct?

22         A.      At times I did, because the chief

23     would alternate deputy chiefs who would be in

24     charge of the IIU.      I think at one time every


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 35 of 152
     William Fitchet
     January 15, 2019

                                                                Page 34
 1     six months it rotated.     So at times you would

 2     review cases and basically run a captain's

 3     review board meeting in which the captains would

 4     convene a meeting and look at the allegations so

 5     that they became aware of allegations against

 6     officers that were working for them.

 7                 So, I mean, just to be clear, I don't

 8     know if "oversight" is the correct word.      It

 9     sounds a little strong to me.

10         Q.      I'm just going to show you -- do you

11     recall being deposed before in a case brought by

12     a man named Melvin Jones?

13         A.      Yes.

14                 MS. deSOUSA:    Objection.   And I'm

15         going to object to any introduction

16         relative to any case and specifically

17         the Melvin Jones case.

18                 BY MR. RYAN:

19         Q.      Now, drawing your attention to were

20     you deposed in that case on October 19, 2011;

21     does that sound about right?

22         A.      I -- I was deposed.    I'm not

23     absolutely sure the date.

24         Q.      If I show you this, does this appear


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 36 of 152
     William Fitchet
     January 15, 2019

                                                                Page 35
 1     to be a transcript of your deposition?

 2                 MS. deSOUSA:     Oh, thank you.

 3         What page?

 4                 MR. RYAN:     It's going to be on

 5         Page 25.     That's an excerpt for you.

 6                 MS. deSOUSA:     Oh, thank you.

 7                 THE WITNESS:     Yes.

 8                 BY MR. RYAN:

 9         Q.      Now, showing you Page 25, Lines 14 to

10     Page 26, Line 1.

11         A.      Yes, sir.

12         Q.      Did you previously testify during

13     your 14-year period as deputy chief that for

14     almost all that time you had input or oversight

15     with respect to IIU investigations?

16         A.      Yes, I did.

17         Q.      Now, the case we just discussed

18     involving Ms. Tosoni and Mr. Lopez, was that the

19     first case that you had with Officer Hervieux

20     after becoming commissioner where he was accused

21     of misconduct?

22         A.      I don't know.

23         Q.      Let me ask you this, were you aware

24     when you -- in 2008, when you had this case


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 37 of 152
     William Fitchet
     January 15, 2019

                                                                Page 36
 1     involving Ms. Tosoni and Mr. Lopez that Officer

 2     Hervieux had previously been accused of using

 3     excessive force as a police officer?

 4                 MS. deSOUSA:   Objection.

 5                 THE WITNESS:   I don't know.     I'm

 6         not sure.

 7                 BY MR. RYAN:

 8         Q.      Was it customary when you would get

 9     one of these special reports to look up whether

10     or not officers who had been accused in the case

11     before you had prior conduct histories?

12         A.      At some point probably look at their

13     record, yes.

14         Q.      If you can turn your attention to

15     what's been marked as Tab D.    Is this an

16     evaluation that was conducted of Officer

17     Hervieux during his probationary period as a

18     police officer?

19         A.      Yes, sir.

20         Q.      Does it indicate that Officer

21     Hervieux began his employment on June 29, 2001?

22         A.      Yes, sir.

23         Q.      And is it customary for officers,

24     after they complete the police academy, to do


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 38 of 152
     William Fitchet
     January 15, 2019

                                                                Page 37
 1     basically a one-year probationary term as a

 2     police officer?

 3         A.      Yes, sir.

 4         Q.      And at the end of that one year,

 5     would the department then decide whether or not

 6     they wanted to keep the officer on?

 7         A.      Yes, sir.

 8         Q.      If I could direct your attention now

 9     to what's previously been marked as Plaintiff's

10     Exhibit 50 at Tab E.

11                 Is this a special report to Chief

12     Paula Meara dated July 12, 2002?

13                 MS. deSOUSA:     Note my continuing

14         objection to this line of questioning.

15                 THE WITNESS:     Yes.

16                 BY MR. RYAN:

17         Q.      If I could direct your attention to

18     the bottom of Page 2 of that report.      I'm sorry.

19     The bottom of Page 2.      Does this indicate that

20     this investigation began when a police officer

21     with the initials PC filed a lawsuit against the

22     City and five of its officers?

23         A.      Well, it does state that, yes, sir.

24         Q.      And I'm going to represent to you


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 39 of 152
     William Fitchet
     January 15, 2019

                                                                Page 38
 1     that this plaintiff's name was Pablo Cotto.       Can

 2     we agree to call him Mr. Cotto instead of Mr. C?

 3         A.      Yes, sir.

 4         Q.      If I could draw your attention to the

 5     third paragraph on Page 3.    Does this report in

 6     that spot contain a summary of the allegations

 7     made by Mr. Cotto in his lawsuit?

 8         A.      Yes, sir.

 9         Q.      And does it appear that Mr. Cotto was

10     in a holding cell at the police station when the

11     incident giving rise to the lawsuit happened?

12                 MS. deSOUSA:   Objection.

13                 THE WITNESS:   Yes, sir.

14                 BY MR. RYAN:

15         Q.      Did Mr. Cotto accuse five police

16     officers of doing things like punching and

17     kicking him and dragging him across the floor?

18         A.      Yes, sir.

19         Q.      Now, if I could draw your attention

20     to the bottom of Page 6 and the top of Page 7.

21     Did Officer Hervieux admit that he and another

22     officer named with the last name of Mendes had

23     hands-on contact with Mr. Cotto?

24         A.      Yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 40 of 152
     William Fitchet
     January 15, 2019

                                                                Page 39
 1         Q.        Did Officer Hervieux admit that he

 2     held Mr. Cotto down in his cell?

 3         A.        I'm looking for that section, sir.

 4         Q.        Sure.

 5         A.        Yes, sir, it does say that.   Yes.

 6         Q.        Did Officer Hervieux admit that

 7     Officer Mendes punched Mr. Cotto while Officer

 8     Hervieux held him down?

 9         A.        Yes.

10         Q.        Did Officer Hervieux admit that

11     Mr. Cotto's head ended up striking the floor and

12     the toilet?

13         A.        Yes.

14         Q.        Did Officer Hervieux claim that this

15     happened because Mr. Cotto kept banging his own

16     head?

17         A.        Well, he says, Mendes was forced to

18     punch Mr. Cotto because the subject was biting

19     the officer's pants and leg.     Mr. C kept banging

20     his head on the floor and toilet.     He was

21     bleeding.     He kept blowing blood as it dripped

22     down his face.

23         Q.        So fair to say this was another case

24     where there was a material conflict in the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 41 of 152
     William Fitchet
     January 15, 2019

                                                                Page 40
 1     evidence?

 2         A.       Yes, sir.

 3         Q.       Mr. Cotto claimed that he had been a

 4     victim of a savage beating; is that fair to say?

 5         A.       Yes, sir.

 6         Q.       And Officer Hervieux and other

 7     officers once again claimed their use of force

 8     was justified and most of Mr. Cotto's injuries

 9     were self-inflicted, correct?

10         A.       In some manner, yes.

11         Q.       In your capacity as a deputy chief,

12     did you recommend that the chief order a hearing

13     in this case?

14         A.       I'd have to look for a document for

15     that.    It's possible that I did, but I --

16         Q.       To your knowledge was a hearing held

17     in this case?

18         A.       I'm not certain.   Sorry.   It could

19     have been.

20         Q.       And this would have been another case

21     where the allegations against Officer Hervieux

22     were not sustained; is that correct?

23                  Just to refresh your recollection, if

24     you want, the first page, can we agree this is


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 42 of 152
     William Fitchet
     January 15, 2019

                                                                Page 41
 1     administrative order 02169?

 2         A.      The first page under the Tab of E?

 3         Q.      Right.     Just so we can then go to Tab

 4     T and see how this case was ultimately resolved.

 5         A.      02169.

 6         Q.      Okay.    And if you go to Tab T.

 7         A.      It indicates not sustained.

 8         Q.      Now, with respect to Mr. Cotto's

 9     lawsuit, that actually settled; is that correct?

10                 MS. deSOUSA:     Objection.

11                 THE WITNESS:     Sir, I'm not aware

12         if it was or not.

13                 BY MR. RYAN:

14         Q.      Showing you a civil document and a

15     copy for you, Counsel, is in this clip over

16     there, for Case No. 02CV30074, Cotto versus City

17     of Springfield.      Direct your attention to the

18     last page on March 28, 2005, docket entry 45,

19     does it appear that this case, civil case

20     against the City of Springfield and Officer

21     Hervieux settled?

22                 MS. deSOUSA:     Objection.   He has

23         no knowledge of this case.

24                 THE WITNESS:     I mean, I can read


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 43 of 152
     William Fitchet
     January 15, 2019

                                                                Page 42
 1         this document, sir.    It seems to

 2         indicate civil case terminated and

 3         there's transaction receipt.     I'm not

 4         sure what that is.

 5                 BY MR. RYAN:

 6         Q.      If I could just draw your attention,

 7     does it indicate notified by Attorney Resnic

 8     this case has settled?

 9                 MS. deSOUSA:   Objection.

10                 THE WITNESS:   That's what it

11         says.   Yes, sir.

12                 BY MR. RYAN:

13         Q.      So when a lawsuit settles, does that

14     mean that the City, essentially, agrees to pay

15     the plaintiff some sum of money in exchange for

16     his agreement not to go forward?

17                 MS. deSOUSA:   Objection.

18                 BY MR. RYAN:

19         Q.      Is that your understanding of what a

20     settlement of a civil rights lawsuit is?

21         A.      Generally, there's no admission of

22     wrongdoing is part of the agreement that the

23     City has with the attorney.

24         Q.      Right.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 44 of 152
     William Fitchet
     January 15, 2019

                                                                Page 43
 1         A.      But, yes, some monetary agreement is

 2     reached with the attorney and the plaintiff so

 3     that it doesn't go forward in front of a civil

 4     jury.

 5         Q.      Now, returning to this 2008 incident

 6     involving Ms. Tosoni and Mr. Lopez, when you

 7     were ultimately deciding what to do in that

 8     case, did you take into consideration the fact

 9     that Officer Hervieux had previously been

10     accused of using excessive force?

11         A.      There might have been a lot of things

12     that were taken into consideration.     I can't

13     specifically remember that.     I can say that it's

14     likely that I looked at that.     It's possible

15     that the plaintiffs didn't want to go forward.

16     I don't know.    But there's a lot of reasons why

17     a hearing might not go forward.     And you're

18     asking me to recollect something that was, I

19     don't know, several years ago, and I'm trying to

20     be honest with you that I just don't honestly

21     recollect what I did.    But I know I most likely

22     relied on the citizens review board and what

23     their recommendation was.

24         Q.      Now, I'd like to actually jump ahead


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 45 of 152
     William Fitchet
     January 15, 2019

                                                                Page 44
 1     and talk more about the citizens review board or

 2     what became known as the community police

 3     hearing board.

 4         A.       Uh-huh.

 5         Q.       I may use at times the initials CPHB,

 6     is that an acronym or the initials for that

 7     body?

 8         A.       Yes, sir.

 9         Q.       If I could have you look at what

10     previously was marked as Plaintiff's Exhibit

11     No. 71 behind Tab F.       Is this an order that you

12     issued on March 4, 2010, stating that all future

13     IIU cases would be reviewed by the CPHB?

14         A.       Yes, sir.

15         Q.       And if I could show you what's

16     previously marked as Plaintiff's Exhibit No. 72

17     behind Tab G.       Is this another general order you

18     issued?

19         A.       I'm looking for my signature.     It

20     would appear so, yes, sir.

21         Q.       And maybe you got a copy there that

22     only has the first page.       If that's the case, I

23     apologize.

24         A.       Yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 46 of 152
     William Fitchet
     January 15, 2019

                                                                Page 45
 1         Q.        Does it appear at the beginning to be

 2     from you to commanding officers?

 3         A.        Yes.    Yes, it does.

 4                   MS. deSOUSA:     Mine only has one

 5         page as well.

 6                   THE WITNESS:     The only thing I'm

 7         lacking is the second page.

 8                   BY MR. RYAN:

 9         Q.        Sure.    Sure.   Let me ask you this,

10     did this general order -- back in 2010 you would

11     have been the commissioner, correct?

12         A.        Yes, sir.

13         Q.        And you would have been the person at

14     the department entrusted with the authority to

15     issue general orders, correct?

16         A.        Yes, sir.

17         Q.        Would anybody else have been able to

18     issue a general order at the department?

19         A.        Deputy chief could issue an order in

20     my absence.

21         Q.        Okay.   Was this directed or cc'd to

22     all the deputy chiefs at the time?

23         A.        Yes, sir.

24         Q.        So in any event, in March 2010, did


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 47 of 152
     William Fitchet
     January 15, 2019

                                                                   Page 46
 1     the IIU start presenting cases to the community

 2     police hearing board at regularly-scheduled

 3     meetings?

 4         A.      They did.    The meetings might not

 5     have been regularly scheduled.     They were

 6     somewhat random.   But, yes.

 7         Q.      Fair to say as needed?

 8         A.      Yes.

 9         Q.      If there weren't allegations, there

10     wouldn't be any reason to hold a meeting,

11     correct?

12         A.      That's correct, sir.     Yes.

13         Q.      When these meetings took place -- did

14     you ever attend any of these meetings?

15         A.      Generally, I did not, as a rule,

16     attend these meetings.     The community police

17     hearings would generally meet privately.            There

18     might be the need for an internal affairs

19     officer to be there to assist them.         But I

20     generally did not attend those meetings.

21         Q.      And when presentations were made to

22     hearing board members, these would consist of

23     passing along these special reports that once

24     you became commissioner were directed to you,


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 48 of 152
     William Fitchet
     January 15, 2019

                                                                Page 47
 1     correct?

 2         A.      The special reports and the

 3     investigative process by the IIU.

 4         Q.      And the special reports contained

 5     that investigative process, don't they?

 6         A.      Yes.

 7         Q.      So a special report will,

 8     essentially, collect all the evidence, but it

 9     will indicate the steps that the investigator

10     took to find that evidence, correct?

11         A.      Yes, sir.

12         Q.      At these meetings for the civilian

13     police review board, they would -- it would

14     often be that one member would be there to

15     review these special reports that they received,

16     correct?

17         A.      Yes.

18         Q.      And these were not hearings; these

19     were presentations, correct?

20         A.      Reviews.

21         Q.      And CPHB members would take turns

22     conducting these reviews, correct?

23         A.      Yes.

24         Q.      And their primary job after reviewing


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 49 of 152
     William Fitchet
     January 15, 2019

                                                                Page 48
 1     an IIU special report was to recommend whether

 2     an actual hearing should take place, correct?

 3         A.      That and also if they wanted any

 4     additional inquiries made by the IIU officers.

 5         Q.      In other words, they could look at

 6     the special report and form the opinion that the

 7     investigation was not complete, a further

 8     investigation would be warranted, correct?

 9         A.      Or they wanted a witness pursued that

10     had not been able to be contacted, they wanted

11     another attempt made.      But anything of that

12     nature, yes, they could make a recommendation.

13         Q.      And when they would receive the

14     special report, they would get with it a form

15     that would ask them to make one of these four

16     findings that we talked about, correct?

17         A.      Yes.     And also the ability to make

18     some comments also if they chose to.

19         Q.      Right.    And those four findings would

20     be unfounded, sustained, not sustained, and

21     exonerated, correct?

22         A.      Or they could request a hearing.

23         Q.      Right.     They would also have the

24     ability to -- maybe it would be easier if I


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 50 of 152
     William Fitchet
     January 15, 2019

                                                                Page 49
 1     showed you an example, a copy of one of these

 2     forms.   This is in the packet there.

 3                 Is this, what I'm showing you now,

 4     this document, an example of the form?

 5         A.      Yes.

 6         Q.      And after a section on the form where

 7     it talks about the request for the unfounded,

 8     sustained, not sustained, or exonerated finding,

 9     are there other -- three other recommendations

10     that CPHB board members were asked to make?

11         A.      Yes.   Under No. 8, is that what

12     you're referring to, sir?

13         Q.      Yes.   And could you say what those

14     three choices they had were?

15         A.      A charge letter be issued and the

16     commissioner disposed of without the need for a

17     hearing, a charge letter be issued and a hearing

18     be held for consideration of the charges, the

19     commissioner dispose of the matter in good

20     exercise of his discretion.

21         Q.      And after a CPHB board member filled

22     out this series of recommendations, this is

23     something you would eventually receive in your

24     capacity as commissioner, correct?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 51 of 152
     William Fitchet
     January 15, 2019

                                                                Page 50
 1            A.   Yes, sir.

 2            Q.   And these recommendations were not

 3     binding on you in any way, correct?

 4            A.   I felt that I was duty bound to take

 5     these recommendations seriously.     Could I

 6     override them, I could.    But I think in every

 7     instance I tried to abide by what the hearings

 8     board's recommendations were unless I saw some

 9     gross miscarriage of justice.

10            Q.   Is it fair to say that at the end of

11     the day, you were the ultimate decision maker

12     though, correct?

13            A.   Yes.

14            Q.   Okay.   Let me take that back from

15     you.

16                 Now, during your tenure as

17     commissioner, how many officers served on the

18     force from year to year?

19            A.   It varied somewhat.    But there were

20     approximately 65 to 70 supervisory personnel:

21     sergeant, lieutenant, captains, deputy chief.

22     And then the number would vary considerably

23     depending on vacancies and if we were allowed to

24     have an academy.    I would say it varied between


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 52 of 152
     William Fitchet
     January 15, 2019

                                                                Page 51
 1     300 and maybe 80 and 425 ballpark.       That could

 2     vary because if you had an academy that was a

 3     large academy, that could jump up from there.

 4         Q.      Okay.   Now, a number of officers

 5     throughout your time as commissioner were

 6     military veterans, correct?

 7         A.      Yes.

 8         Q.      And some of them were in the

 9     reserves; is that correct?

10         A.      Yes.    Some were, yes.

11         Q.      And did some of them have their

12     careers as police officers interrupted when they

13     were activated and deployed to serve in combat

14     zones?

15         A.      Yes, sir.

16         Q.      Was Officer Hervieux one of these

17     officers?

18         A.      I don't recall, sir.      It's possible

19     he was, but I don't specifically recall.

20         Q.      If I could draw your attention to

21     what has previously been marked as Plaintiff's

22     Exhibit 59 in Tab H in your book.

23                 Is this a memo that was sent to you

24     from Officer Hervieux?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 53 of 152
     William Fitchet
     January 15, 2019

                                                                Page 52
 1         A.      Yes, sir.

 2         Q.      It's dated February 8, 2010?

 3         A.      Yes, sir.

 4         Q.      And in this memo did Officer Hervieux

 5     tell you that he'd been ordered to go to

 6     Afghanistan?

 7         A.      Yes, sir.

 8         Q.      Now, later on did you learn that

 9     Officer Hervieux had been seriously injured in

10     Afghanistan?

11                 MS. deSOUSA:   Objection.   And for

12         the record, I object to any and all

13         inquiry regarding Officer's Hervieux's

14         medical conditions or any injuries he

15         sustained during his time as an officer

16         in the U.S. Army.

17                 THE WITNESS:   It's possible, sir.

18         I don't recall it right off the top of

19         my head, but it's certainly possible.

20                 BY MR. RYAN:

21         Q.      Now, if I could direct your attention

22     to Plaintiff's Exhibit 60, Tab I, the next.       Is

23     this an order -- does this appear to be an order

24     from the Army to Officer Hervieux?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 54 of 152
     William Fitchet
     January 15, 2019

                                                                Page 53
 1         A.        Yes, it does.

 2         Q.        Does it appear to have been issued on

 3     August 24, 2010?

 4         A.        Yes, sir.

 5         Q.        Does this order memorialize Officer

 6     Hervieux's medical evacuation for and

 7     reassignment to Fort Drum for further medical

 8     care?

 9                   MS. deSOUSA:    Objection.

10                   THE WITNESS:    It does mention

11         that, yes.

12                   BY MR. RYAN:

13         Q.        Do you have any idea how or when this

14     document was provided to the Springfield Police

15     Department?

16         A.        I do not.   I do not.

17         Q.        And reviewing this document now, does

18     it refresh your recollection in any way as to

19     whether or not you became aware that Officer

20     Hervieux suffered serious injury during his

21     deployment in Afghanistan?

22         A.        I don't recall, sir.

23         Q.        Would there have been anybody at the

24     department who served in sort of a liaison


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 55 of 152
     William Fitchet
     January 15, 2019

                                                                Page 54
 1     capacity between officers who were doing --

 2     serving their country, like Officer Hervieux, in

 3     the Springfield Police Department?

 4         A.      Well, certainly his commanding

 5     officer would become aware of -- of when he was

 6     returning to duty and things of that nature.

 7         Q.      Were there any protocols in place for

 8     officers who were coming back from deployments

 9     in combat zones?

10         A.      Try to institute with the Veterans

11     some counseling.   It was not precise.     And I

12     think we relied on the military to handle that

13     aspect of reintegrating someone into the

14     civilian life and whatever medical or counseling

15     they might need.   But I remember attempting to

16     work with the Veterans group, but it never

17     really gelled, it never really got off the

18     ground.

19         Q.      And when you say you relied on the

20     armed forces to kind of take on this

21     reintegration role, would there be documentation

22     that the department would seek or receive from

23     the Veterans Administration pertaining to

24     returning officers and their medical conditions?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 56 of 152
     William Fitchet
     January 15, 2019

                                                                Page 55
 1         A.       There could be.     There certainly

 2     could be.    Generally, the officer himself would

 3     submit reports of that nature to make us aware

 4     if there was some problems or medical issues.

 5         Q.       If I could turn your attention to

 6     what has previously been marked as Plaintiff's

 7     61 behind Tab J.    Is this another order from the

 8     United States Army?

 9         A.       It appears to be.     Yes, sir.

10         Q.       Is this one dated February 17, 2011?

11         A.       Yes, sir.

12         Q.       And so this would have been about six

13     months after the prior order from August 2010?

14         A.       Yes, sir.

15         Q.       And does this order indicate a

16     purpose to permit Officer Hervieux to complete

17     medical care and treatment?

18                  I direct your attention to the bottom

19     of -- towards the bottom of the second

20     paragraph.

21         A.       Yes.

22         Q.       Did you or anyone at the Springfield

23     Police Department receive any documentation

24     indicating what sort of treatment Officer


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 57 of 152
     William Fitchet
     January 15, 2019

                                                                Page 56
 1     Hervieux received during the six months between

 2     the first and the second order?

 3            A.   I do not recall.   I'm not certain,

 4     sir.

 5            Q.   If I could direct your attention to

 6     what's been previously marked as Plaintiff's 62

 7     behind Tab K.    Is this a third Army order dated

 8     October 18, 2011?

 9            A.   Yes, sir.

10            Q.   So this would have been about eight

11     months after the second order in February 2011?

12            A.   Yes, sir.

13            Q.   And about 14 months after the first

14     order in August 2010?

15            A.   Yes, sir.

16            Q.   Does this third order indicate

17     Officer Hervieux was released from active duty

18     effective December 31, 2011?

19            A.   Yes, it does.

20            Q.   Does the order also indicate that

21     Officer Hervieux remained eligible for

22     transitional healthcare under 10 United States

23     code Section 1145?

24            A.   Yes, it does.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 58 of 152
     William Fitchet
     January 15, 2019

                                                                Page 57
 1         Q.      Does it indicate he was eligible for

 2     this transitional healthcare until June 28,

 3     2012?

 4         A.      Yes, sir.

 5         Q.      Do you have any idea why Officer

 6     Hervieux qualified for this benefit?

 7         A.      I don't.

 8         Q.      Did you or anyone at the Springfield

 9     Police Department receive any documentation

10     indicating what sort of treatment Officer

11     Hervieux received during the eight months

12     between the second and third orders from the

13     Army?

14         A.      I can't be certain, sir.    I don't

15     really recall.

16         Q.      Now, if I could direct your attention

17     to what's been previously been marked as

18     Plaintiff's Exhibit 63 behind Tab L.      Is this an

19     order you issued on October 26, 2011?

20         A.      Yes, sir.

21         Q.      Did it indicate that Officer Hervieux

22     would be returning to full duty on October 30,

23     2011?

24         A.      Yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 59 of 152
     William Fitchet
     January 15, 2019

                                                                Page 58
 1         Q.        Does the order indicate that Officer

 2     Hervieux is to receive four days of in-service

 3     training before returning to his regular

 4     assignment?

 5         A.        Yes.   From November 1st to

 6     November 4th.

 7         Q.        Do you have any recollection as to

 8     what sort of in-service training Officer

 9     Hervieux was slated to receive?

10         A.        It would be a guess, sir.     I don't

11     know specifically.      I would hazard a guess.

12                   MS. deSOUSA:   So I'm going to

13         object.

14                   BY MR. RYAN:

15         Q.        Well, based on your experience as a

16     commissioner for the Springfield Police

17     Department, what would you infer that the

18     training, that in-service training Officer

19     Hervieux would have received returning from a

20     military deployment?

21         A.        Probably was the full in-service

22     complement of firearms qualification, first aid

23     qualification, and updates on criminal law and

24     things of that nature.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 60 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 59
 1            Q.     Would there have been any sort of

 2     physical or mental examination of Officer

 3     Hervieux to determine whether he was fit to

 4     return to duty?

 5            A.     I don't believe there would be.       No,

 6     sir.

 7            Q.     Did you or anyone else at the

 8     Springfield department receive any documentation

 9     from the Army declaring him fit to perform the

10     duties of a police officer?

11            A.     Not certain, sir.

12            Q.     And at the time that you issued this

13     order, is it your testimony that you are

14     uncertain whether you are aware that he just

15     received 14 months of intensive medical

16     treatment?

17                   MS. deSOUSA:   Objection.   And for

18            the record, there's nothing in front of

19            Commissioner Fitchet that supports that

20            question.

21                   Go ahead.

22                   THE WITNESS:   You're asking me to

23            recall something that's seven or eight

24            years old.   I just don't recall it, sir.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 61 of 152
     William Fitchet
     January 15, 2019

                                                                Page 60
 1                 BY MR. RYAN:

 2         Q.      Okay.   Prior to issuing this order

 3     pertaining to Officer Hervieux's return to duty,

 4     did you or any other supervisory officer at the

 5     Springfield Police Department know that he had

 6     suffered a traumatic brain injury?

 7                 MS. deSOUSA:   Objection.

 8                 THE WITNESS:   I am unaware of

 9         that, sir.

10                 BY MR. RYAN:

11         Q.      When you cleared Officer Hervieux to

12     return to duty, is that something that would

13     have been relevant had you known about that

14     diagnosis he'd received?

15                 MS. deSOUSA:   Objection.

16                 THE WITNESS:   I would say it

17         would be relevant, yes, sir.

18                 BY MR. RYAN:

19         Q.      Why would it be something you would

20     have wanted to know?

21                 MS. deSOUSA:   Objection.

22                 THE WITNESS:   Because if he had

23         suffered a traumatic brain injury, I

24         would have wanted to know because it


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 62 of 152
     William Fitchet
     January 15, 2019

                                                                Page 61
 1         might affect his performance of duty,

 2         his decision making, his ability to

 3         perform his duties as a Springfield

 4         police officer.

 5                 BY MR. RYAN:

 6         Q.      As you sit here today do you have any

 7     knowledge as to whether any supervisor of

 8     Officer Hervieux was aware of his -- this

 9     condition when he returned to the force in 2011?

10                 MS. deSOUSA:     Objection.

11                 THE WITNESS:     Not that I am aware

12         of.

13                 BY MR. RYAN:

14         Q.      As you testified earlier about these

15     steps that I think your words were "never

16     gelled" with respect to working with the VA to

17     reintegrate officers.      Did you have any general

18     concerns about officers returning from combat

19     deployments reintegrating to the police force?

20                 MS. deSOUSA:     Objection.

21                 THE WITNESS:     Yes, I did.

22                 BY MR. RYAN:

23         Q.      And what were those concerns?

24         A.      That they might have some experiences


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 63 of 152
     William Fitchet
     January 15, 2019

                                                                Page 62
 1     that might affect them and affect their

 2     performance of duty and just general concerns

 3     returning from a combat tour of duty.

 4         Q.      Is it fair to say that the work of a

 5     soldier and the work of a police officer are in

 6     some ways similar?

 7                 MS. deSOUSA:     Objection.

 8                 THE WITNESS:     I think they're

 9         dramatically different, to tell you the

10         truth, sir.

11                 BY MR. RYAN:

12         Q.      Okay.    Now, we previously looked at a

13     document that said Officer Hervieux was eligible

14     to receive transitional care from the Army until

15     June 28, 2012.      I'd like to talk about something

16     that happened six days before that.

17                 And if I could direct your attention

18     to what's behind Tab M previously marked as

19     Plaintiff's 65.

20                 MS. deSOUSA:     And for the record,

21         my continuing objection to this line of

22         questioning relative to this IIU

23         investigation.

24                 BY MR. RYAN:


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 64 of 152
     William Fitchet
     January 15, 2019

                                                                Page 63
 1         Q.      Is this another special report

 2     addressed to you?

 3         A.      Yes, sir, it is.

 4         Q.      And if you look at the very last

 5     page, was the author of this report Sergeant

 6     Pelchar again?

 7         A.      Yes, sir.

 8         Q.      What was the date of this report?

 9         A.      October 1, 2012.

10         Q.      Now, was Sergeant Pelchar's

11     investigation conducted in response to a citizen

12     complaint filed by an individual referred to as

13     WM or Mr. M?

14         A.      Yes, sir.

15         Q.      And I'm going to represent to you

16     that this man's name was William Motley.      Can we

17     agree to refer to him as Mr. Motley?

18         A.      Yes, sir.

19         Q.      If I can draw your attention to the

20     second paragraph of the summary on Page 1.       Does

21     it appear that this incident took place in a

22     parking lot outside a bar at the Basketball Hall

23     of Fame?

24         A.      Yes, it does.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 65 of 152
     William Fitchet
     January 15, 2019

                                                                Page 64
 1         Q.      In Paragraph 3 of that summary, did

 2     Mr. Motley accuse a police officer of pushing

 3     him against a Navigator and banging his head

 4     against the glass three or four times?

 5         A.      Yes, sir.

 6         Q.      Now, at the bottom of Page 1 is there

 7     an account from an individual referred to as

 8     Mr. G?

 9         A.      Yes, sir.

10         Q.      If you want to just take a moment to

11     refamiliarize with the text.     I was wondering if

12     we can call Mr. G the friend in this case.       Does

13     he appear to be a friend of Mr. Motley?

14         A.      That's fine, sir.

15         Q.      If you look at the very last word on

16     Page 1 and the first two lines on Page 2, did

17     the friend say that, when the police arrived, an

18     officer began smashing Mr. Motley's head against

19     the rear window of the Navigator?

20         A.      Yes, sir, it does.

21         Q.      Directing your attention to the

22     bottom of the page, is there an account from an

23     individual referred to as Ms. MM or Ms. M?

24         A.      Yes, there is.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 66 of 152
     William Fitchet
     January 15, 2019

                                                                Page 65
 1         Q.      Now, did Ms. M accuse Mr. Motley and

 2     the friend of being very drunk?

 3         A.      Yes, sir.

 4         Q.      Did she accuse Mr. Motley and the

 5     friend of harassing her and grabbing her ass?

 6         A.      That's what it says, sir.

 7         Q.      Directing your attention to the first

 8     full paragraph at the top of Page 3, did Ms. M

 9     say that when the parties met up outside,

10     Mr. Motley smacked one of her female friends in

11     the face?

12         A.      Yes, it says that.

13         Q.      And according to Ms. M, is this when

14     the police arrived?

15         A.      Yes, sir, it does.

16         Q.      Now, in the next paragraph does Ms. M

17     say what happened when Mr. Motley tried to

18     explain to the officer his side of the story?

19         A.      Yes, it does say that.

20         Q.      Did Ms. M claim that the next thing

21     she saw was the officer pushing Mr. Motley up

22     against the back of the Navigator and banging

23     his head against the rear window?

24         A.      Yes, sir, that's what it says.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 67 of 152
     William Fitchet
     January 15, 2019

                                                                Page 66
 1         Q.      Before taking Mr. Motley to the

 2     ground, did Ms. M accuse one of the officers of

 3     punching Mr. Motley in the head several times?

 4         A.      Yes, sir, it does.

 5         Q.      Now, finally, in the middle of the

 6     page of the report -- of that page of the

 7     report, is there another account from another

 8     woman referred to as Ms. M?

 9         A.      It appears to be, yes, sir.

10         Q.      I'd like to direct your attention to

11     the last paragraph of Page 3.      Could you read

12     the two sentences that begin with the words,

13     Ms. M stated that a small white officer?

14         A.      [As read] Ms. M stated that a small

15     white officer, Officer Thomas Hervieux, began

16     punching Mr. M in the head.      And every time he

17     did, Mr. M's head would hit the Navigator's back

18     window.   Ms. M stated that Mr. M did not resist,

19     but stood there and allowed Officer Hervieux to

20     punch him about five times.

21         Q.      I'd like to now draw your attention

22     to the last page of Sergeant Pelchar's report.

23                 Does this page contain Officer

24     Hervieux's statement regarding this allegation


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 68 of 152
     William Fitchet
     January 15, 2019

                                                                Page 67
 1     of excessive force?

 2         A.      Yes, it does.

 3         Q.      Did Officer Hervieux admit to

 4     punching Mr. Motley in the head with a closed

 5     fist?

 6         A.      He does admit to it, yes.

 7         Q.      Did Officer Hervieux maintain he was

 8     justified in using this force?

 9         A.      He appears to, yes.

10         Q.      Now, I'd like to skip ahead and talk

11     a little bit about the use of force policy at

12     the Springfield Police Department.

13                 If you could look behind Tab N,

14     what's previously been marked Plaintiff's

15     Exhibit No. 75.   Do you recognize this document?

16         A.      Yes, sir.   It's a general order, yes.

17         Q.      Now, is this general order, was this

18     actually issued by the individual who became the

19     commissioner after you retired?

20         A.      It would appear so, yes.

21         Q.      If you could just take a minute to

22     review the document.    I realize we're dealing

23     with an order that was issued in 2015.      But is

24     this a continuation of what the policy was when


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 69 of 152
     William Fitchet
     January 15, 2019

                                                                Page 68
 1     you were commissioner?

 2           A.      There might be some differences in

 3     it.    So I'm not sure exactly what the exact

 4     differences are because I don't have the two to

 5     compare.

 6           Q.      Sure.   Going off of this document,

 7     and as I ask you questions, if there's anything

 8     that strikes you as not the department's policy

 9     when you were commissioner, please let me know.

10                   But if I could draw your attention to

11     Roman numeral 7 on Page 2 of the document.         Do

12     you see the heading that says "progression of

13     force"?

14           A.      Yes, I do.

15           Q.      It states that, any tactic an officer

16     uses must be objectively reasonable as to the

17     officer's risk assessment and the subject's

18     action.

19                   Was that the policy that was in place

20     when you were commissioner?

21           A.      I'm not sure where you're reading

22     that, sir, under 7.        Can you tell me where

23     exactly that is?

24           Q.      Sure.   So on the bottom of page --


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 70 of 152
     William Fitchet
     January 15, 2019

                                                                Page 69
 1            A.   You're talking about 7?

 2            Q.   Subsection B, it says -- let's see --

 3     if a tactic is used that is not listed, it must

 4     be objectively reasonable as it relates to the

 5     officer's risk assessment and the subject's

 6     action.

 7            A.   Okay.    That's different from what you

 8     had said though.     Yes, sir, that's what it says.

 9     Yes.

10            Q.   At the end of the day, an officer's

11     use of force has to be objectively reasonable;

12     is that accurate?

13            A.   Yes, I agree with you.

14            Q.   And objective reasonableness depends

15     on the officer assessing the risk beforehand,

16     correct?

17            A.   Yes, sir.

18            Q.   And that largely depends on whether

19     or not the -- well, the actions that are being

20     taken by the individual, the subject that the

21     officer's encountering, correct?

22            A.   Yes.    And other surrounding

23     circumstances that might intervene.

24            Q.   Sure.    Like if it was in a big crowd


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 71 of 152
     William Fitchet
     January 15, 2019

                                                                  Page 70
 1     or something like that?

 2         A.          Right.     Yes, sir.   Correct.

 3         Q.          Now, this policy describes, in this

 4     progression of force, different kinds of

 5     subjects, is that fair to say, starting with the

 6     compliant subject?

 7         A.          I'm trying to follow exactly on this

 8     particular document --

 9         Q.          Yeah.

10         A.          -- where you're going.      And it's

11     probably in here but I don't know if it's under

12     that section.

13         Q.          Sure.     So Section 8, the use of force

14     model level one, the compliant subject.           Do you

15     see that at the bottom of Page 2?

16         A.          Okay.     Yes.

17         Q.          And if you flip ahead to Page 3 you

18     will see Level 2, the resistive, parens --

19         A.          Yeah.     Okay.   You're jumping ahead.

20     Okay.    Yes.

21         Q.          Yes.     So I guess what I want to go

22     over is when an officer is dealing with somebody

23     they determine to be a compliant subject,

24     they're permitted to use what are called


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 72 of 152
     William Fitchet
     January 15, 2019

                                                                Page 71
 1     cooperative controls, correct?

 2         A.      Yes.   Verbalization skills and things

 3     of that nature, yes.

 4         Q.      And the next level covers what I just

 5     referred to as the passively resistant subject,

 6     correct?

 7         A.      Yes.   On Page 3.

 8         Q.      Yes.

 9         A.      Yes.

10         Q.      And this is somebody that isn't using

11     any physical energy to resist but is definitely

12     being confrontational; is that a fair

13     description of the passively resistant subject?

14         A.      Yes.   Noncompliance, basically, yes.

15         Q.      And at this level the policy permits

16     what are called contact controls, correct?

17         A.      Yes.   Yes, sir.

18         Q.      This would include things like an

19     elbow grasp?

20         A.      Yes.

21         Q.      And the third level concerns an

22     actively resistant subject; is that correct?

23         A.      Yes, sir.

24         Q.      Now, this is somebody who isn't yet


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 73 of 152
     William Fitchet
     January 15, 2019

                                                                Page 72
 1     attacking the officer but they are being

 2     physically defiant; is that how the policy

 3     describes an actively resistant subject?

 4         A.      Well, yes.   Basically the threat

 5     intensity has increased considerably, yes.

 6         Q.      With the increase in the threat

 7     intensity, the policy authorizes what are called

 8     compliance techniques, correct?

 9         A.      Yes.

10         Q.      This would include things like wrist

11     blocks?

12         A.      Yes, sir.

13         Q.      Arm bars?

14         A.      Yes, sir.

15         Q.      Even OC spray, correct?

16         A.      Yes.

17         Q.      And now the fourth level concerns the

18     assaultive subject; is that correct?

19         A.      Yes, sir.

20         Q.      And this is somebody who must be

21     stopped and controlled to prevent -- protect the

22     physical wellbeing of the officer or another

23     person, correct?

24         A.      Yes, sir.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 74 of 152
     William Fitchet
     January 15, 2019

                                                                Page 73
 1         Q.      At this level the policy authorizes

 2     what are known as defensive tactics, correct?

 3         A.      Yes, sir.

 4         Q.      This would include baton strikes?

 5         A.      Yes.

 6         Q.      Punches?

 7         A.      Yes.

 8         Q.      Kicks?

 9         A.      If need be, yes.

10         Q.      Ground fighting techniques, correct?

11         A.      Yes.

12         Q.      Now, under this policy, in order to

13     punch a subject in the head or slam a subject's

14     head into the SUV, would the subject have to be

15     at the assaultive level?

16         A.      According to this policy, yes.

17         Q.      And if the subject was not offering

18     any physical resistance, punching or slamming

19     subject's head into a hard object would

20     definitely violate this policy, correct?

21         A.      Yes.

22         Q.      So I'd like to now return to this

23     incident outside the Hall of Fame parking lot.

24                 Fair to say that this was another


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 75 of 152
     William Fitchet
     January 15, 2019

                                                                Page 74
 1     case where there was a material conflict in the

 2     evidence?

 3         A.      Yes.    Could you refer to that tab

 4     again, please?

 5         Q.      Sure.    That would be --

 6                 MS. deSOUSA:   M.

 7                 MR. RYAN:    Thank you.     M.

 8                 THE WITNESS:    M.

 9                 BY MR. RYAN:

10         Q.      And this is Mr. Motley's case where

11     he accused Officer Hervieux of slamming his head

12     into the back of the Navigator, correct?

13         A.      Yes, sir.

14         Q.      Now, there were other individuals

15     besides Mr. Motley who made this allegation,

16     correct?

17         A.      Yes.

18         Q.      And Officer Hervieux said that

19     Mr. Motley was engaged in assaultive behavior,

20     and, therefore, the punch he threw was justified

21     under the policy, correct?

22         A.      Yes.

23         Q.      And Officer Hervieux denied that he

24     ever slammed Mr. Motley's head into the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 76 of 152
     William Fitchet
     January 15, 2019

                                                                Page 75
 1     Navigator, correct?

 2         A.      I believe so, yes.

 3         Q.      Now, at this point, eventually you

 4     were in a position of having to decide whether

 5     or not to order a hearing in this case, correct?

 6         A.      Yes.

 7         Q.      And after, when you came to make that

 8     decision, you ultimately decided that the proper

 9     finding for the charges against Officer Hervieux

10     were exonerated; is that correct?

11                 Again, I can refer you to Tab T.      And

12     this is Special Order 12-092.

13         A.      Yes.

14         Q.      So this means that a preponderance of

15     the evidence showed that Hervieux's alleged

16     conduct did occur but did not violate the

17     policies, procedures, practices, orders, or

18     training of the Springfield Police Department;

19     is that correct?

20         A.      Yes.

21         Q.      And this exoneration of Officer

22     Hervieux came on July 16, 2012?

23         A.      I believe so.   Yes, sir.

24         Q.      And that would have been about six


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 77 of 152
     William Fitchet
     January 15, 2019

                                                                Page 76
 1     months before the incident on Daytona Street

 2     giving rise to this lawsuit, correct?

 3         A.      Yes.

 4                 MR. RYAN:    Now, we are at 11:30,

 5         would anybody like a short break?

 6                 MS. deSOUSA:     Sure.

 7                 MR. RYAN:    Okay.   Maybe take five

 8         or ten minutes.

 9                 THE VIDEOGRAPHER:        This is the

10         videographer.     We are off the record on

11         January 15th at 11:27 a.m.

12
13                 (Recess taken)

14
15                 THE VIDEOGRAPHER:        This is the

16         videographer.     We are now back on the

17         record on January 15, 2019 at 11:49 a.m.

18                 BY MR. RYAN:

19         Q.      All right.     So Commissioner Fitchet,

20     if I could ask you to take a look at what's

21     behind Tab R, at what has previously been marked

22     as Plaintiff's Exhibit 66.

23                 Does this appear to be a three-page

24     document?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 78 of 152
     William Fitchet
     January 15, 2019

                                                                Page 77
 1         A.      Yes, sir.

 2                 MS. deSOUSA:   Note my continuing

 3         objection to any and all inquiry into

 4         this document.

 5                 BY MR. RYAN:

 6         Q.      And is the date on the first page

 7     November 7, 2012?

 8         A.      Yes.

 9         Q.      And so this would have been about two

10     and a half months before the incident on Daytona

11     Street?

12         A.      Yes, sir.

13         Q.      Is this paperwork related to an

14     accident that Officer Hervieux had in August of

15     2012?

16                 MS. deSOUSA:   Objection.

17                 THE WITNESS:   Yes, sir.

18                 BY MR. RYAN:

19         Q.      Does this paperwork indicate that

20     Officer Hervieux was disabled from August 23rd

21     to November 13, 2012?

22                 And I just direct your attention to

23     the middle of Page 2, dates absent following

24     accident, date disability began, date return to


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 79 of 152
     William Fitchet
     January 15, 2019

                                                                Page 78
 1     work.

 2         A.      August 23rd to November 13th, is that

 3     what you said, sir?

 4         Q.      Yes.

 5         A.      Yes.

 6         Q.      Sitting here today do you have any

 7     recollection as to the circumstances surrounding

 8     this accident?

 9         A.      No, sir, I don't.

10         Q.      Do you know whether Officer Hervieux

11     aggravated a preexisting injury?

12                 MS. deSOUSA:   Objection.

13                 THE WITNESS:   I'm not certain,

14         sir.

15                 BY MR. RYAN:

16         Q.      Do you know whether he suffered any

17     new injuries?

18         A.      I would have to review reports that

19     he would have submitted to be certain, sir.

20         Q.      Do you know whether a doctor declared

21     him fit to return to duty in November of 2012?

22         A.      It would be an assumption, but I

23     don't know for certain.

24                 MS. deSOUSA:   I'm going to


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 80 of 152
     William Fitchet
     January 15, 2019

                                                                Page 79
 1         object.

 2                   THE WITNESS:     I don't know for

 3         certain.     I'd have to look at the

 4         paperwork, sir.

 5                   BY MR. RYAN:

 6         Q.        Okay.   Now, I want to move on in a

 7     second here to the disciplinary history of

 8     Officer Daniel McKay.        But I want to discuss

 9     briefly some other allegations that were made

10     against Officer Hervieux and discuss how they

11     were resolved.

12                   If you can again go to Tab T in your

13     binder.    Now, we previously discussed excessive

14     force allegations with special order numbers

15     08-072, 08-072A, and 12-092 and 02-196; is that

16     correct?    First four are right there at the top.

17         A.        Would it be 169 rather than -- I

18     think I have 169.

19         Q.        Yeah.   I think I might have misspoke.

20     02-169, yes.

21                   So that would have been the Cotto,

22     Tosoni, Lopez and Motley cases; is that correct?

23         A.        Yes.

24         Q.        If you look in that document you have


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 81 of 152
     William Fitchet
     January 15, 2019

                                                                Page 80
 1     right there in the sixth column in with the

 2     heading "nature of complaint."       Do you see that

 3     at the top?

 4         A.        Yes.

 5         Q.        I'd like to very briefly discuss

 6     other occasions where complaints were made

 7     against Officer Hervieux described as, quote,

 8     physical, slash, hands.

 9                   MS. deSOUSA:   I'm going to object

10         to this entire line of questioning and

11         note for the record that there's no

12         foundation for who created this, when,

13         or whether or not Mr. Fitchet has any

14         familiarity with that.      Further, my

15         ongoing objection to use of prior IIU

16         complaints with regard to this officer.

17                   BY MR. RYAN:

18         Q.        Now, on August 15, 2007, did a man

19     named Conrad Dixon say officers struck him in

20     the face, detained him in the back of a cruiser

21     for no reason, officers refused to return his

22     money, his mother's wallet, and his father's

23     rental keys to him?

24                   MS. deSOUSA:   Okay.   Objection.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 82 of 152
     William Fitchet
     January 15, 2019

                                                                Page 81
 1         Are you asking him did that happen or

 2         does this document say that?

 3                  BY MR. RYAN:

 4         Q.       Does this document indicate that an

 5     allegation of that sort happened?     I'm not

 6     asking you whether it happened.     I'm just asking

 7     does the document indicate that that allegation

 8     was made?

 9         A.       Yes.   Yes.

10         Q.       And does the document indicate that

11     the complaint against Officer Hervieux was not

12     sustained?

13         A.       Yes.

14         Q.       On April 17, 2006, did a man named

15     Luis Saccamando allege that officers assaulted

16     him causing serious physical injuries?

17                  MS. deSOUSA:   Again, are you

18         asking him does the document say that,

19         or does he have knowledge that Luis

20         Saccamando is alleging that?

21                  BY MR. RYAN:

22         Q.       I'm representing to you this document

23     provided by the Springfield Police Department in

24     discovery indicates that an allegation made by a


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 83 of 152
     William Fitchet
     January 15, 2019

                                                                Page 82
 1     man named Luis Saccamando was that officers

 2     assaulted him causing serious personal injury.

 3         A.      It does state that, yes, sir.

 4         Q.      And does this document indicate that

 5     this complaint against Officer Hervieux ended

 6     with a finding of exonerated?

 7         A.      Yes, sir.

 8         Q.      On March 14, 2009, does this document

 9     indicate that a man named David Wilson claimed

10     that he and his friend were picked up, quote,

11     because they were black, officer threw him to

12     the ground and punched him two times and broke

13     his nose?

14         A.      The allegation, I believe, was

15     against Officer Fay in this particular incident.

16     But it does say that.

17         Q.      Is it your recollection that Officer

18     Hervieux was Officer Fay's partner that night?

19         A.      Yes.

20         Q.      Was there an allegation -- did

21     Officer Hervieux, in the course of this

22     incident, acknowledge taking another suspect off

23     his feet as he -- as this incident involving

24     Officer Fay was going on?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 84 of 152
     William Fitchet
     January 15, 2019

                                                                Page 83
 1         A.      I'd have to review to be sure.     I'm

 2     not exactly sure, sir, if that happened.      It's

 3     possible, but I don't -- I know Officer Fay was

 4     the one that the allegation was made against

 5     regarding this person Wilson.     It's possible

 6     that what you said happened, but I don't really

 7     recall that.

 8         Q.      Okay.   And in any event, this was --

 9     this incident became a part of this prior IIU

10     history for Officer Hervieux as well as Officer

11     Fay, correct?

12         A.      Yes, sir, it did.

13         Q.      And that was another finding that was

14     not sustained, correct?

15         A.      Yes, sir.

16         Q.      On January 3, 2012, did Captain

17     Cheetham order an investigation into injuries

18     sustained by a prisoner named Keon Mercer?

19         A.      Yes, he did.

20         Q.      And were these allegations against

21     Officer Hervieux not sustained?

22         A.      That's correct.

23         Q.      In summary, prior to this incident on

24     Daytona Street, was Officer Hervieux accused of


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 85 of 152
     William Fitchet
     January 15, 2019

                                                                Page 84
 1     excessive force approximately eight times?

 2         A.      There were either eight complaints or

 3     initiated investigations by the police

 4     department regarding force issues.      Whether it

 5     was excessive, would -- it was conflicting

 6     testimony whether it was excessive.

 7         Q.      Sure.     And to your knowledge did any

 8     of these incidents result in a hearing at the

 9     hearing board?

10         A.      I don't think so, sir.

11         Q.      And to your knowledge, did Officer

12     Hervieux ever receive any sort of discipline

13     related to his use of force as a police officer?

14         A.      I'd have to review his entire file.

15     According to these, no.      But he could have for

16     previous cases or subsequent cases.      I would

17     have to review his file to be sure.

18         Q.      Okay.     Now, if I could draw your

19     attention to what's previously been marked as

20     Tab U in your book.

21         A.      U, yes.

22         Q.      I will represent to you that these

23     nine pages are the entirety of Officer Daniel

24     McKay's personnel file.      If you could take a


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 86 of 152
     William Fitchet
     January 15, 2019

                                                                Page 85
 1     second to just briefly review those nine pages.

 2         A.      The following nine pages?

 3         Q.      Yes.     The question I'm going to be

 4     asking you is whether or not there are any

 5     performance evaluations contained in Officer

 6     McKay's personnel file.

 7         A.      [Witness reviewing document].

 8         Q.      Are there any performance evaluations

 9     in his personnel file?

10         A.      There's none here, sir.     I don't know

11     if there's any in his personnel file.      I'd have

12     to look at his personnel file.

13         Q.      Well, if I were to represent to you

14     that those nine pages are his personnel file,

15     would you agree that there are no performance

16     evaluations in those nine pages?

17         A.      There are none, no, sir.

18         Q.      Okay.    Now, if I could direct your

19     attention to what's behind Tab V.

20                 Is this another special report

21     directed to you as commissioner?

22         A.      Yes, sir.

23         Q.      And --

24                 MS. deSOUSA:     For the record, I


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 87 of 152
     William Fitchet
     January 15, 2019

                                                                Page 86
 1         have a continuing objection to any and

 2         all inquiries with regard to this IIU

 3         investigation.

 4                 BY MR. RYAN:

 5         Q.      Drawing your attention to the first

 6     paragraph of the report, did this investigation

 7     begin when a female referred to as TS lodged a

 8     citizen's complaint?

 9         A.      Yes.

10         Q.      Did TS allege that while leaving a

11     nightclub she witnessed a Hispanic male

12     handcuffed on the ground being abused by five to

13     seven uniformed officers?

14         A.      That's her allegation, yes.

15         Q.      Did Ms. TS indicate that she took out

16     her camera and began to take photographs?

17         A.      Yes.

18         Q.      Did Ms. TS state that an Officer

19     D. McKay drove the suspect's vehicle into the

20     nearby driveway recklessly, he existed the

21     vehicle, walked over to the suspect who was

22     being escorted by two other officers, slapped

23     him and punched the suspect in the face and

24     struck him in the groin area with a knee?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 88 of 152
     William Fitchet
     January 15, 2019

                                                                Page 87
 1            A.   That's what this says, yes, sir.

 2            Q.   Did Ms. TS state that when McKay

 3     noticed she was taking photographs, he

 4     approached her and said, quote, give me this

 5     fucking camera, end quote, and snatched it out

 6     of her hand?

 7            A.   That's what this document says, yes,

 8     sir.

 9            Q.   When her camera was finally returned

10     later that night at the police station, did

11     Ms. TS allege that the glass was shattered, the

12     case was heavily scratched, and the batteries

13     and memory card had been removed?

14            A.   Yes.   There's an allegation of that,

15     yes, sir.

16            Q.   Now, if I could direct your attention

17     to the bottom of Page 10 of the special report.

18            A.   Page 10?

19            Q.   Yes, please.   Is this where Officer

20     McKay's response to those allegations can be

21     found?

22            A.   Yes.

23            Q.   And if you could direct your

24     attention to the second paragraph on the top of


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 89 of 152
     William Fitchet
     January 15, 2019

                                                                Page 88
 1     Page 11, did Officer McKay claim that he seized

 2     Ms. T's camera because her photography was,

 3     quote, inciting the crowd?

 4         A.      Yes.

 5         Q.      And the fourth paragraph on Page 11,

 6     did Officer McKay claim that he temporarily,

 7     quote, placed the camera and -- there's some

 8     ellipses here.

 9                 So he placed the camera, essentially,

10     on the trunk of the cruiser or a cruiser?

11         A.      Yes.

12         Q.      And did Officer McKay say that

13     another officer moved the cruiser, causing the

14     camera to fall to the ground?

15         A.      Yes.

16         Q.      In the last paragraph of Page 11, did

17     Officer McKay deny using the excessive force

18     described by Ms. TS?

19         A.      Officer McKay said that Mr. S was the

20     subject that was placed under arrest, was never

21     -- I think what he's saying is he was never near

22     or handcuffed him at that time.

23         Q.      Okay.

24         A.      And at no point did he observe any


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 90 of 152
     William Fitchet
     January 15, 2019

                                                                Page 89
 1     officers punch, slap, or knee Mr. S in the groin

 2     area.

 3         Q.        Now, after you received this special

 4     report from IIU, did you decide to issue Officer

 5     McKay a charge letter?

 6         A.        If you could refer me.

 7         Q.        Sure.    I think we have Officer

 8     McKay's conduct history behind Tab CC.        I'm

 9     sorry.    CC, not C.

10                   This would have been special order

11     09-243.

12         A.        Yes.

13         Q.        And based on Ms. TS's allegations,

14     could Officer McKay have been charged with

15     violating a number of department policies and

16     procedures?

17         A.        Yes.

18         Q.        Could he have been charged with

19     violating a rule that directs police officers in

20     arresting a person, no more force shall be used

21     than is absolutely necessary?

22                   MS. deSOUSA:    Objection.

23                   THE WITNESS:    Well, I'd have to

24         read the charge letter.       But I ...


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 91 of 152
     William Fitchet
     January 15, 2019

                                                                Page 90
 1                   BY MR. RYAN:

 2           Q.      Well, let me ask you this, do you

 3     know what he was charged with?

 4           A.      I'd have to review it, sir.     I'm sure

 5     the charge letter is in here, is it?

 6           Q.      I'll represent to you I've never seen

 7     the charge letter.

 8           A.      Oh.     Well, apparently there was a

 9     charge letter issued and there was a hearing and

10     some charges were sustained.

11           Q.      Do you know what charges were brought

12     against him?

13           A.      I'd have to review the charge letter

14     to be sure, sir.

15           Q.      Sure.     Does it sometimes happen that

16     charges are brought against an officer and he'll

17     admit responsibility for one charge and then the

18     other charges, the department won't go forward

19     on?

20           A.      Not usually.     Usually they will go

21     forward on all the charges.        And the hearings

22     officer will make a determination on what is

23     sustained and what might not be sustained.

24           Q.      And following the decision that some


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 92 of 152
     William Fitchet
     January 15, 2019

                                                                Page 91
 1     of the charges were sustained in this case, does

 2     it indicate that Officer McKay received a letter

 3     of reprimand?

 4         A.        Yes, it does.

 5         Q.        And do you have any idea where that

 6     letter of reprimand is?

 7         A.        I don't know where it is right now,

 8     no, sir.

 9         Q.        I'll represent to you neither do I,

10     that it wasn't a part of Officer McKay's

11     personnel file.

12                   MS. deSOUSA:    I'm going to

13         object.

14                   THE WITNESS:    They have a right

15         to have reprimands removed from the file

16         after one year.     It's possible it could

17         be removed.     I don't know.    But I think

18         that was a collective bargaining

19         agreement that the union presented to

20         our collective bargaining unit.          And

21         there might be some disagreement about

22         it.    I think they have to petition the

23         commissioner.     I think they think they

24         can just make a demand that it be


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 93 of 152
     William Fitchet
     January 15, 2019

                                                                Page 92
 1         removed.

 2                 BY MR. RYAN:

 3         Q.      And when it's removed, does the

 4     person who issued the letter, in this case, you,

 5     do you still maintain a copy of the letter, or

 6     is it kind of erased from all existence?

 7         A.      The intent is -- the intent is to

 8     erase it so it does not prejudice the officer

 9     for promotions or things of that nature.

10         Q.      Okay.

11         A.      So I don't think I would retain it,

12     to tell you the truth.

13         Q.      If I could draw your attention back

14     to Tab Y.

15         A.      Yes, sir.

16         Q.      Is this another special report dated

17     December 27, 2011?

18                 MS. deSOUSA:   Note my continuing

19         objection to this, any questions

20         regarding this IIU investigation.

21                 THE WITNESS:   The date is

22         December 27, 2011.

23                 BY MR. RYAN:

24         Q.      And was this special report addressed


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 94 of 152
     William Fitchet
     January 15, 2019

                                                                Page 93
 1     to you?

 2         A.      Yes, sir.

 3         Q.      And was this Special Order No. 11148

 4     and Citizen Complaint No. 11-39?

 5         A.      Yes, sir.

 6         Q.      And drawing your attention to the

 7     summary section of the report, did this

 8     investigation begin when the IIU became aware of

 9     a video that had been posted on You Tube?

10         A.      Yes.

11         Q.      Does the report indicate this video

12     is 1 minute and 27 seconds long?

13         A.      Yes.

14         Q.      And does it indicate that it shows

15     Officer McKay and two other patrolmen surrounded

16     by a large crowd?

17         A.      Yes.

18         Q.      Does the report state that on the

19     video Officer Raymond Sierra can be seen

20     spraying OC at an unknown female?

21         A.      Yes.

22         Q.      Does the report say that Officer

23     McKay can be seen pushing the female away?

24         A.      Yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 95 of 152
     William Fitchet
     January 15, 2019

                                                                Page 94
 1         Q.      Drawing your attention to the last

 2     line of the third paragraph, does the IIU report

 3     state, quote, the video should be seen in its

 4     entirety?

 5         A.      Yes.

 6         Q.      Upon receiving this report, did you

 7     watch the video?

 8         A.      I don't recall watching it.

 9         Q.      At this time I'm going to show you

10     video.

11                 MS. deSOUSA:   Objection.

12                 BY MR. RYAN:

13         Q.      And the first question I'm going to

14     have is whether you have -- if this video is

15     something you've previously seen.

16
17                 [Video being played].

18
19                 BY MR. RYAN:

20         Q.      Now, having just watched that video,

21     have you seen that video before?

22         A.      I don't recall seeing it, sir.

23         Q.      So this -- when you received this

24     report saying that the video should be viewed in


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 96 of 152
     William Fitchet
     January 15, 2019

                                                                Page 95
 1     its entirety, did you direct that somebody else

 2     should watch this video?

 3         A.        I think I became aware that IIU

 4     investigators reviewed it.

 5         Q.        And after their review, the report

 6     they submitted to you said that the video should

 7     be watched in its entirety, correct?

 8         A.        Yes.

 9         Q.        So I guess my question is at that

10     point did anybody else watch the video?

11         A.        You're asking me to recall something

12     that's eight years old, seven or eight years

13     old, so I want to be careful in my answer, sir.

14     But I think it probably would have been referred

15     to the citizens review board and they would have

16     reviewed it.     That might be what he meant when

17     he said it should be reviewed in its entirety.

18     But I don't recall.      I'm not certain.   I don't

19     recall.

20         Q.        Okay.   So we previously talked about

21     a general order that you issued in March of 2010

22     saying all IIU cases will be viewed by the

23     community police hearing board.      Do you recall

24     that order?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 97 of 152
     William Fitchet
     January 15, 2019

                                                                  Page 96
 1           A.      Yes.

 2           Q.      And I'm going to ask if you can turn

 3     to Exhibit Tab AA, Plaintiff's Exhibit No. 78.

 4     This is the community police hearing board's

 5     annual report for 2011.          Does it indicate it was

 6     published on May 11, 2012?

 7           A.      Yes, sir.

 8                   MS. deSOUSA:       And I have objected

 9           to the admission of this document.

10                   BY MR. RYAN:

11           Q.      And if you look at the report, is

12     Appendix 1 to this 17-page spreadsheet -- excuse

13     me.    Is Exhibit 1 to this report a 17-page

14     spreadsheet containing what CPH data on all 160

15     IIU cases the CPHB reviewed?

16           A.      What page are you referring to

17     exactly, sir?

18           Q.      It's Appendix 1.

19           A.      Here?

20           Q.      Yes.    It's towards the end of the

21     report.    You will see a spreadsheet.        It's like

22     an Excel spreadsheet.        And I will represent it's

23     15 or so pages in.        Yes.    That.

24           A.      Okay.


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 98 of 152
     William Fitchet
     January 15, 2019

                                                                Page 97
 1         Q.      So if you look at the heading in the

 2     fifth column in, does it say "AO number"?

 3         A.      Yes.

 4         Q.      Is that for administrative order

 5     number?

 6         A.      Yes.

 7         Q.      Or is that where special order

 8     numbers would also fall under that

 9     administrative order number category?

10         A.      Well, no.    It would be --

11     administrative order number, that would be the

12     number that was issued.

13         Q.      Right.

14         A.      And it would fall under that

15     category.

16         Q.      Okay.    If you look at CC number, is

17     that citizen complaint number?

18         A.      Yes.

19         Q.      And now, we talked earlier about this

20     case with the video had a Citizen Complaint

21     number of 11-39.     I will represent to you that

22     none of the 160 cases reviewed by the CPHB in

23     2011 had that number.     And I invite you, if you

24     want, to see if I'm correct about that.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 99 of 152
     William Fitchet
     January 15, 2019

                                                                Page 98
 1           A.      Well, I'd have to look through the

 2     pages here to make sure.      What was it again?

 3     1139?

 4           Q.      1139.

 5           A.      I don't see it, sir.

 6           Q.      So if you could -- based on that,

 7     does it appear that the CPHB did not review this

 8     IIU investigation for Citizen Complaint 11-39?

 9           A.      It appears it's not documented here

10     if they did.

11           Q.      All right.   Now, if you could go to,

12     again, to Tab CC.     I'm sorry.     CC.

13           A.      CC.

14           Q.      The last one.   I know we have a lot

15     of paper here.

16           A.      Yes, sir.

17           Q.      If you look at Special Order 11-148,

18     this anonymous citizen complained of 11-39

19     resulted in a finding of exonerated; is that

20     correct?

21           A.      Yes.

22           Q.      And that's a decision that you made?

23           A.      Well, ultimately, I would have made

24     it.


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 100 of 152
     William Fitchet
     January 15, 2019

                                                                  Page 99
 1         Q.       And but as you sit here today, you

 2     have no recollection of ever seeing that video

 3     before?

 4         A.       No, I don't.   I don't.     It's possible

 5     I did, but I don't have a recollection of it.

 6     Don't recall it.

 7         Q.       Based on what you saw in the video,

 8     does it appear that the force that Officer McKay

 9     used was appropriate?

10                  MS. deSOUSA:   Objection.

11                  THE WITNESS:   Are you sure that

12         was Officer McKay in the video?        I

13         thought it was Officer Sierra in the

14         video.

15                  BY MR. RYAN:

16         Q.       Officer Sierra did the spray and

17     Officer McKay did the push.     Did Officer McKay's

18     push appear to be an appropriate use of force?

19         A.       I saw what I thought was some hands

20     by that woman reaching towards him.        I don't

21     know what it was.     It was very quick.       The video

22     wasn't perfect.     But it didn't seem to be

23     extremely excessive.     He definitely used his

24     hands.    I thought it was -- I didn't realize it


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 101 of 152
     William Fitchet
     January 15, 2019

                                                               Page 100
 1     was McKay.       I thought I was looking at Officer

 2     Sierra, to tell you the truth.

 3         Q.       Okay.

 4         A.       But it didn't appear to be extremely

 5     excessive.

 6         Q.       Now, if I could direct your attention

 7     back to Tab BB in this.

 8         A.       BB.

 9         Q.       It has previously been marked as

10     Plaintiff's Exhibit 39.       Is this another special

11     report directed to you as commissioner?

12         A.       Yes.

13         Q.       Date November 8, 2012?

14         A.       Yes, sir.

15                  MS. deSOUSA:     Note my continuing

16         objection to any questions relative to

17         this IIU investigation.

18                  BY MR. RYAN:

19         Q.       Drawing your attention to the summary

20     section on Page 1, was the complainant in this

21     case referred to as a woman named Ms. SM?

22         A.       Yes.

23         Q.       According to the last sentence of the

24     first paragraph of her statement, did she claim


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 102 of 152
     William Fitchet
     January 15, 2019

                                                               Page 101
 1     that she called the police to report some

 2     misbehavior by a next-door neighbor?

 3         A.      Yes.

 4         Q.      According to the next paragraph, when

 5     Officer McKay and his partner arrived, did

 6     Ms. SM allege that officers -- that she told

 7     officers her side of the incident and returned

 8     to her apartment?

 9         A.      Yes.

10         Q.      Did Ms. SM tell investigators that,

11     quote, a short time later, the white male

12     officer, Officer Daniel McKay, entered her

13     apartment without permission and told her she

14     was under arrest?

15         A.      Yes.     That's what it says, yes.

16         Q.      Right.    According to Ms. SM, Officer

17     McKay was, quote, rough with her.      And when she

18     was brought out of the cruiser he shoved her

19     against the cruiser trying to get her inside and

20     she banged her head on the cruiser.      Is that

21     what she alleged?

22         A.      Yes.

23         Q.      And according to the first sentence

24     in the last paragraph of this page, did Ms. SM


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 103 of 152
     William Fitchet
     January 15, 2019

                                                               Page 102
 1     acknowledge that she subsequently began yelling

 2     in the back of the cruiser?

 3         A.      Yes, she did say that.     Yes.

 4         Q.      Did she say that this prompted

 5     Officer McKay and his partner to stop the car

 6     and to strike her and mace her?

 7         A.      Yes.    It says, jabbing her with a

 8     stick and sprayed with mace.

 9         Q.      Now, if I can draw your attention to

10     Pages 15 and 16 of this special report, do these

11     pages contain Officer McKay's response to the

12     allegations?

13         A.      Yes, they do.

14         Q.      Does the first paragraph of Officer

15     McKay's statement indicate that he entered

16     Ms. SM's apartment without permission to place

17     her under arrest?

18         A.      Yes.

19         Q.      And at the top of Page 16, did

20     Officer McKay acknowledge stopping his cruiser

21     to deal with Ms. SM?

22         A.      Yes.

23         Q.      Did Officer McKay admit that his

24     partner punched their handcuffed prisoner in the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 104 of 152
     William Fitchet
     January 15, 2019

                                                                  Page 103
 1     right side of her face?

 2            A.      Yes.

 3            Q.      And did Officer McKay also admit that

 4     he subsequently sprayed OC in the face of their

 5     handcuffed female prisoner?

 6            A.      Yes.

 7            Q.      Now, after receiving this IIU report,

 8     is this another case that resulted in a finding

 9     of not sustained against Officer McKay?            And

10     feel free to refer to Tab CC.         I'm sorry.     CC,

11     not C.      At the very end.   Yup.    This would be

12     special order 12-103.

13            A.      Yes.   It indicates not sustained,

14     sir.

15            Q.      Does it appear there was a hearing in

16     this case?

17            A.      I'd have to check, sir.

18            Q.      Now, again, if you could stick on Tab

19     CC for just a second.       I want to just talk about

20     one -- very briefly, one last occasion in 2010.

21     I'm sorry, Tab CC, the very last one, the

22     summary.

23                    In 2010, did Captain Cheetham order

24     an investigation into Officer McKay's police


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 105 of 152
     William Fitchet
     January 15, 2019

                                                               Page 104
 1     work based on his review of a prisoner injury

 2     report?

 3                 MS. deSOUSA:   Objection.

 4                 THE WITNESS:   You're referring me

 5         to this page right here, sir?

 6                 BY MR. RYAN:

 7         Q.      Yes.   If you look at the allegations.

 8     Was there an occasion in 2010 where Captain

 9     Cheetham ordered an investigation based on a

10     review of a prisoner injury report?

11         A.      Yes, there was.

12                 MS. deSOUSA:   Objection.    Are you

13         saying is that what is on this record;

14         is that what this record says?

15                 MR. RYAN:   That's what the record

16         says.

17                 MS. deSOUSA:   Do you want to look

18         at the record?

19                 MR. RYAN:   Sure.

20                 [As read]   Captain Cheetham

21         reported prisoner with injuries,

22         disposition exonerating, exonerated.

23                 MS. deSOUSA:   There is nothing

24         saying a prisoner injury report.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 106 of 152
     William Fitchet
     January 15, 2019

                                                               Page 105
 1                 BY MR. RYAN:

 2         Q.      Let me rephrase that.

 3                 Could you read what that notation on

 4     that document says with respect to Captain

 5     Cheetham?

 6         A.      [As read]   Captain Cheetham reported

 7     prisoner with injuries.

 8         Q.      And that's what launched another

 9     investigation with respect to Officer McKay?

10                 MS. deSOUSA:   Objection.    And

11         note my continuing objection to any

12         questions regarding this incident.

13                 THE WITNESS:   I'd have to look at

14         special order 10150 to be certain.         But

15         that's what this would indicate to me.

16                 BY MR. RYAN:

17         Q.      Right.   And I'd like to just finish

18     up by returning to Tab AA, what's previously

19     been marked as Plaintiff's Exhibit No. 78.

20                 MR. RYAN:   While you're getting

21         there I'd like to offer as actual

22         exhibits these four IIU reports that we

23         discussed in detail.    I know you object

24         to them but these are the four that I


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 107 of 152
     William Fitchet
     January 15, 2019

                                                               Page 106
 1         would be seeking to introduce.        They're

 2         dated June 13, 2018, February 18, 2010,

 3         December 27, 2011, and October 1, 2012.

 4                  MS. deSOUSA:    So my -- I do

 5         object to them.      I filed a written

 6         objection.      And my suggestion is that

 7         you've protected the record and we allow

 8         the judge to rule on it.

 9                  MR. RYAN:    That's fine.    So I

10         won't formally introduce these at this

11         time and we will await a ruling from the

12         Court.

13                  MS. deSOUSA:    Thank you.

14                  BY MR. RYAN:

15         Q.       So this document here, this annual

16     report from the community police hearing board,

17     we agree was published about eight months before

18     the incident on Daytona Street?

19         A.       Yes.

20         Q.       And if I could turn your attention to

21     Page 8 of that report.      Is this a section

22     entitled CPHB recommendations?

23         A.       Yes.

24         Q.       And if you could take a look at the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 108 of 152
     William Fitchet
     January 15, 2019

                                                                Page 107
 1     final bullet point at the bottom of Page 9.        The

 2     next page over, Page 9.     Yes.

 3                 What was the last thing that the CPHB

 4     recommended in May of 2012?

 5         A.      Are you referring to the one that

 6     starts on eight and goes to nine?

 7         Q.      No.    The very last bullet point on

 8     Page 9.

 9                 MS. deSOUSA:    Objection.

10                 BY MR. RYAN:

11         Q.      And if you read the -- I'm sorry.       It

12     starts with a bullet point and then there's some

13     text afterwards.     But I'm mostly interested in

14     what the bullet point down on the bottom there

15     says.

16         A.      About the cameras?

17         Q.      Yes.

18         A.      [As read]    Recommends police

19     department expand the use of video cameras in

20     cruisers.   The CPHB recommends that the police

21     department expand the use of video cameras in

22     cruisers.   Contends that the cameras would

23     assist the City in protecting the patrol

24     officers from assaults and unfounded allegations


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 109 of 152
     William Fitchet
     January 15, 2019

                                                               Page 108
 1     of police misconduct.     The video cameras may

 2     also provide protection to civilians from police

 3     misconduct.

 4                   According to a report of the

 5     International Association of Chiefs of Police

 6     studying the use of in-car cameras, 97 percent

 7     of the citizens pool across the U.S. support the

 8     use of in-car cameras for law enforcement.

 9     While law enforcement views the acquisition of

10     camera technology as a means to demonstrate

11     their professionalism and increase officer

12     safety, the public views cameras as a means to

13     guard against abuse.     Despite the difference in

14     opinions, both the public and the police have

15     shown support to use the technology making the

16     acquisition and implementation of an in-car

17     camera program a win-win proposition for all.

18                   According to IACP report, in

19     93 percent of the time a complaint is filed

20     regarding police misconduct and there is video

21     evidence available, the officer is exonerated.

22     See IACP's report on in-car cameras, 2004.

23         Q.        Now, following this recommendation,

24     did the Springfield Police Department install


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 110 of 152
     William Fitchet
     January 15, 2019

                                                               Page 109
 1     any additional video cameras in any cruisers?

 2         A.      There was that test program that was

 3     instituted, I'm going guess around 2012.       And

 4     there's some collective bargaining agreements of

 5     which I'm not really privy to right now

 6     regarding installation of cameras and body

 7     cameras.   I'm not really certain where that

 8     stands right now, sir.

 9         Q.      You testified before, just a second

10     ago, that the recommendation was to expand the

11     use of cruiser cameras.      So that pilot program

12     in that one particular cruiser, had that already

13     gotten off the ground by the time these

14     recommendations were made?

15         A.      I'd have to -- I'm not sure.      I'd

16     have to look at the dates to be sure if that had

17     started or not.      That was in the collective

18     bargaining agreement.

19         Q.      Right.    And from the eight months

20     from that recommendation to the incident at

21     Daytona Street, did the department install, on

22     any sort of widespread basis, video cameras in

23     any cruisers?

24         A.      Not that I'm aware of.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 111 of 152
     William Fitchet
     January 15, 2019

                                                               Page 110
 1                   MR. RYAN:   Okay.   If I could just

 2         have one second.

 3                   Ms. LeBoeuf reminded me just a

 4         second ago that when you watched the

 5         video that you hadn't seen before, that

 6         there is sound to it that didn't come

 7         through on the viewing that we had

 8         before.      I'm going to just note that for

 9         the record, that at this time, given the

10         fact that you hadn't seen the video

11         before, I'm not going to ask to replay

12         it.   If you want to replay it, by all

13         means, but at this time I have no

14         further questions for the witness.

15                   THE VIDEOGRAPHER:    All in

16         agreement to go off the record?

17                   MR. RYAN:   Sure.

18                   THE VIDEOGRAPHER:    This is the

19         videographer.      We are now off the record

20         on January 15, 2019 at 12:34 p.m.

21
22                   (Recess taken)

23
24                   THE VIDEOGRAPHER:    We are now


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 112 of 152
     William Fitchet
     January 15, 2019

                                                               Page 111
 1         back on the record on January 15, 2019

 2         at 1:19 p.m.    This is a continuation of

 3         the deposition of William Fitchet in the

 4         matter of Lee Hutchins, Sr. versus

 5         Daniel J. McKay, et al.

 6
 7
 8     EXAMINATION BY MS. deSOUSA:

 9
10         Q.      Commissioner Fitchet, I'm going to be

11     asking you some questions about the testimony

12     that you just gave in response to Attorney

13     Ryan's questions.   And in doing so I'm going to

14     be referring to the same documents that he did.

15                 And for the record, my use of these

16     documents doesn't waive my objection to them,

17     but it is being done to protect the record.

18                 So to start out with, Commissioner

19     Fitchet, I'm going to be discussing with you the

20     IIU investigation which carries the special

21     order No. 08-072 and 08-072A, which is included

22     in your three-ring binder at Tab B.

23                 And to refresh your recollection,

24     this is the incident in which a Ms. T -- and I


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 113 of 152
     William Fitchet
     January 15, 2019

                                                               Page 112
 1     apologize, I didn't write down the real names,

 2     but Attorney Ryan knew -- Ms. T complained that

 3     she was -- said she fell down stairs -- that

 4     officers threw her down a flight of stairs

 5     during an arrest.

 6                  Do you recall answering questions

 7     about that episode?

 8         A.       Yes, I do.

 9         Q.       And in answer to Attorney Ryan's

10     questions, you went through some specific

11     statements that were given by various people,

12     the complainant, as well as some other people

13     who were attending the party that evening.

14                  Do you recall that?

15         A.       Yes, counsel.

16         Q.       And but what you didn't go through

17     was the rest of that report, which involves

18     statements from lots and lots of officers who

19     responded to the scene; is that a fair

20     statement?

21         A.       Yes, it is.

22         Q.       And, in fact, Commissioner Fitchet,

23     doesn't this report bear out that the situation

24     that the officers responded to that night on the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 114 of 152
     William Fitchet
     January 15, 2019

                                                               Page 113
 1     north end of Main Street required the assistance

 2     of multiple police cars; is that correct?

 3         A.      Yes.

 4         Q.      It wasn't simply one man who was

 5     being arrested and then Ms. T interfering with

 6     that; is that correct?

 7         A.      That's correct.

 8         Q.      And Ms. T states that she removed the

 9     baton from the officer's hand.     Were you aware

10     of her making that admission?

11         A.      Yes.

12         Q.      And at the point that Ms. T removed

13     the baton from the officer's hands, had she

14     committed a crime?

15         A.      Yes.

16         Q.      And that would be interfering with a

17     lawful arrest; is that correct?

18         A.      Yes.   And perhaps -- perhaps assault

19     and battery on a police officer.

20         Q.      And are you aware that the officers

21     that responded to the scene were concerned

22     because more and more bystanders were coming in

23     response to the loud voices and the commotion

24     going on in the apartment?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 115 of 152
     William Fitchet
     January 15, 2019

                                                               Page 114
 1            A.        Yes.   It was a large disturbance.

 2            Q.       Why would officers be concerned about

 3     bystanders coming into the situation?

 4            A.        For the very reason of interfering

 5     with the arrest and with their duties, like

 6     Ms. Tosoni did, and multiple fighting breaking

 7     out.        And they had their hands full trying to

 8     handle this disturbance.         They didn't need any

 9     more people adding to the confusion.

10            Q.       And at the Springfield Police

11     Department when someone is booked, booked in

12     after an arrest, there is usually, barring some

13     sort of mechanical failure, a booking video

14     available; is that correct?

15            A.        Yes.

16            Q.       And that video isn't just a video

17     during the booking procedure, there's also

18     audio; is that correct?

19            A.        Yes.

20            Q.       And in this case the booking video

21     was available and it was reviewed by the

22     officers charged with doing this investigation;

23     is that correct?

24            A.        Yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 116 of 152
     William Fitchet
     January 15, 2019

                                                               Page 115
 1         Q.      And did you find it noteworthy that

 2     in the booking video Ms. -- is it Tosoni?

 3         A.      Tosoni.

 4         Q.      -- Ms. Tosoni does not say she was

 5     thrown down a flight of stairs?

 6         A.      Correct.

 7         Q.      In fact, she says they threw me to

 8     the ground; is that correct?

 9         A.      Yes.

10         Q.      And that was in her own words, that

11     was what was taken from the videotape, correct?

12         A.      Yes.

13         Q.      And the officers who were involved

14     that night, none of them said that Ms. Tosoni

15     was thrown down a flight of stairs; is that

16     correct?

17         A.      They did not.

18         Q.      In fact, there is a description of a

19     crowded hallway in which the officers are

20     attempting to remove Ms. Tosoni, she's at the

21     time under arrest and handcuffed, and another

22     officer or officers is attempting to subdue

23     another person who is being placed under arrest;

24     isn't that correct?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 117 of 152
     William Fitchet
     January 15, 2019

                                                               Page 116
 1         A.      Yes.

 2         Q.      And it was a crowded and small area,

 3     correct?

 4         A.      Yes.

 5         Q.      And one officer handed off Ms. Tosoni

 6     to another officer to assist her in getting down

 7     the stairs, and that's when she tripped,

 8     according to the officers; is that correct?

 9         A.      Yes.

10         Q.      And she doesn't trip down a flight of

11     stairs, the officers say she tripped or stumbled

12     down three or four stairs and hit her head

13     against the wall; is that correct?

14         A.      With the pavement, I think, yes.

15         Q.      And so it certainly isn't a situation

16     where there's verification that she was thrown

17     down a flight of stairs, correct?

18         A.      That's correct.

19         Q.      And all of those facts would have

20     been considered as well as the statements from

21     the folks who were at the party in making a

22     determination of what the next steps should be;

23     isn't that correct?

24         A.      Yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 118 of 152
     William Fitchet
     January 15, 2019

                                                               Page 117
 1         Q.      And is it significant or would it be

 2     significant that the party goers who give

 3     statements all state that they were drinking at

 4     the time of the event?

 5         A.      Yes.

 6         Q.      And in your experience, sir, do

 7     people under the influence of alcohol make

 8     reliable witnesses?

 9         A.      Not necessarily, no.

10         Q.      So an issue came up, Commissioner, in

11     answer to questions posed to you by Attorney

12     Ryan, and a distinction was drawn relative to

13     the police commission and at that time the chief

14     executive officer of the police department was

15     the police chief, and then by the time you

16     became the chief officer, you were referred to

17     as a police commissioner, correct?

18         A.      Yes.

19         Q.      And can you explain briefly to the

20     jury what that change from a police commission

21     and a chief to being police commissioner

22     entailed?

23         A.      It was a significant change in the

24     authority of the chief executive of the police


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 119 of 152
     William Fitchet
     January 15, 2019

                                                                Page 118
 1     department.      When the police commissioner --

 2     when the police commission was in effect, it was

 3     a five-member civilian commission.      They handled

 4     hirings, firings, promotions, budget, and a

 5     litany of other administrative duties, injured

 6     on duty, investigations, review internal affairs

 7     investigations.

 8                   When that commission was dissolved,

 9     all that authority and power went to the police

10     commissioner.      Police commissioner did the

11     budget, the hiring, the firing, promotions,

12     discipline, and all the administrative functions

13     that was done by a five-member police

14     commission.      So it was a very significant

15     change.   And it was a heady job.     It was very,

16     very heady job that was evolving, even as the

17     assignment was made.

18                   The control board was in effect in

19     Springfield at that time.      They worked closely

20     with the mayor.      But the changes were

21     significant.

22         Q.        So there's a couple things I'm going

23     to unpack on that, Commissioner.

24                   So you refer to a control board.     And


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 120 of 152
     William Fitchet
     January 15, 2019

                                                               Page 119
 1     for folks not from Springfield, could you

 2     explain what you're referring to there?

 3         A.      It was determined that Springfield

 4     was insolvent.      They were going to go bankrupt.

 5     And state legislature and the governor appointed

 6     a control board that would handle the

 7     administration of the City of Springfield

 8     regarding the finances, and, in fact, a lot of

 9     the administrative functions of the departments

10     within the police department.      It was a very

11     powerful board.      And they worked closely with

12     the mayor and with the city counsel.      But they

13     were really the authority in Springfield.

14                 And I think under Mayor Ryan they had

15     a good working relationship, I believe, and did

16     their best to try to put Springfield back on

17     track financially and eventually accomplished

18     that.

19                 When Mayor Sarno was elected, the

20     control board was still in effect and he worked

21     with them and eventually they were phased out

22     and we went back to representative government

23     with the mayor and with the city counsel.

24         Q.      Okay.    And the change from the


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 121 of 152
     William Fitchet
     January 15, 2019

                                                                Page 120
 1     five-member civilian police commission to the

 2     police commissioner occurred during the time

 3     that the control board essentially was in charge

 4     of the day-to-day operation of the city,

 5     correct?

 6         A.        Yes.

 7         Q.        That was as a result of

 8     recommendations from outside consultants; isn't

 9     that correct?

10         A.        Yes, I believe it was.

11         Q.        And the five-person civilian control

12     board, they were volunteers; isn't that correct?

13         A.        The civilian commission?     Do you mean

14     the control board or commission?

15         Q.        I said control board, and thank you

16     for correcting me, I meant the police

17     commission.

18         A.        Yes, they were volunteers.     Yes.

19         Q.        So that was a lot of work to ask five

20     civilian volunteers to do; isn't that correct?

21         A.        All unpaid, yes.

22         Q.        So you answered some questions in

23     regard -- in response to questions posed to you

24     by Attorney Ryan that during times when you were


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 122 of 152
     William Fitchet
     January 15, 2019

                                                               Page 121
 1     a deputy chief or captain, you weren't

 2     necessarily responsible for the IIU reviews and

 3     recommendations, and is that because you were

 4     speaking to the fact that at the time the

 5     five-person police commission was still charged

 6     with that responsibility?

 7         A.      Yes.    I was trying to emphasize that

 8     the police commission had the authority to hire,

 9     fire, and discipline.     And as a deputy chief I

10     did review, but I didn't feel empowered to

11     discipline anyone.     I didn't have the authority

12     really to discipline anyone; the police

13     commission had that authority.

14         Q.      Now, you went over another complaint

15     that involved Mr. Officer Hervieux and that is

16     at Tab E.   And this is the incident with the

17     gentleman who was in a cell and Officer Hervieux

18     was one of the booking officers that night.

19                 Does that comport with your knowledge

20     of that incident?

21         A.      Yes.

22         Q.      Now, first, before we get into any

23     more on this, if Officer Hervieux were assigned

24     to the booking area that night, would he be a


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 123 of 152
     William Fitchet
     January 15, 2019

                                                               Page 122
 1     uniformed officer?

 2         A.      Yes.

 3         Q.      And so if the victim or alleged

 4     victim stated that five ununiformed officers

 5     came into his cell and beat him, would that

 6     indicate to you that that would not have been

 7     Officer Hervieux?

 8         A.      Officer Hervieux would have been in

 9     uniform.

10         Q.      Fair enough.   And it's true, is it

11     not, that the alleged victim, Mr. C, had been

12     arrested that night as a result of a violent

13     domestic incident involving both his then

14     girlfriend and his girlfriend's sister; isn't

15     that correct?

16         A.      Yes.

17         Q.      And he was put in the cell, and at

18     least according to Officer Hervieux and other

19     officers that were there that night, he came to

20     Mr. -- to Officer Hervieux's attention because

21     he was acting in a way that indicated that he

22     might be attempting self-harm, that he was

23     ripping his shirt up and attempting to hurt

24     himself with that; isn't that correct?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 124 of 152
     William Fitchet
     January 15, 2019

                                                               Page 123
 1          A.      Yes.

 2          Q.      And when officers become concerned

 3     that a prisoner is or may be suicidal, did the

 4     police department at that time have available to

 5     them a special area that they could put the

 6     prisoners?

 7          A.      They would put the prisoner in a cell

 8     and then post the cell with an officer.       And

 9     that would be a special cell that was near the

10     booking desk so it could be observed by other

11     officers as well.

12          Q.      And, in fact, that was what the

13     officers stated they were attempting to do,

14     correct, they were attempting to move Mr. C to a

15     --   to that designated cell for his own

16     protection, correct?

17          A.      Yes.   Referred to as a Q-5 cell.

18          Q.      During the time he was being moved,

19     he became assaultive and combative; isn't that

20     correct?

21          A.      Yes, ma'am.

22          Q.      And then another officer, in

23     responding to that -- I'm sorry.     Strike that.

24                  That Mr. C began biting another


                Catuogno Court Reporting - A Service of InfraWare
            Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 125 of 152
     William Fitchet
     January 15, 2019

                                                               Page 124
 1     officer who was attempting to assist in the

 2     transfer of Mr. C to the suicide watch cell,

 3     correct?

 4         A.      Yes.

 5         Q.      And it was then that the other

 6     officer struck him with a closed fist, correct?

 7         A.      Yes.

 8         Q.      And then following that he required

 9     medical treatment and that was all documented,

10     correct?

11         A.      Yes, it was.

12         Q.      Now, in addition to talking to the

13     purported victim and to the officers that night,

14     as part of their investigation, the

15     investigating officers for the IIU reached out

16     to at least two other men who were being held in

17     cells that evening; is that correct?

18         A.      Yes.

19         Q.      And they also agreed that Mr. C was

20     causing a commotion, yelling, and was otherwise

21     acting out while in the cell, correct?

22         A.      Correct.

23         Q.      And would their testimony be

24     persuasive in that they sort of have no dog in


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 126 of 152
     William Fitchet
     January 15, 2019

                                                               Page 125
 1     the fight?

 2            A.    I would say that they just probably

 3     gave their observations and testimony to the

 4     investigators.

 5            Q.    And would all of those facts have

 6     contributed to the determination of the

 7     disposition in this matter?

 8            A.    All of that would have contributed,

 9     yes.

10            Q.    And to be fair, this is a 28 or 29

11     page report, and between Attorney Ryan and I

12     we've just sort of skimmed through it; is that

13     true?

14            A.    Yes.   That's a very comprehensive

15     report.

16            Q.    Fair enough.   Now I'm going to ask

17     that we flip to Tab K, which is one of the

18     documents from the -- from Officer Hervieux's

19     service in the Army that was referred to by

20     Attorney Ryan.

21                  But before we get into that document,

22     Commissioner, are you, yourself, a veteran?

23            A.    Yes.

24            Q.    And when did you serve?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 127 of 152
     William Fitchet
     January 15, 2019

                                                               Page 126
 1         A.      1969, 1970, 1971.

 2         Q.      And in what branch?

 3         A.      United States Marine Corps.

 4         Q.      Were you deployed?

 5         A.      Yes.

 6         Q.      And that was during the Vietnam War?

 7         A.      Yes.

 8         Q.      So you're a combat veteran?

 9         A.      A Vietnam veteran, yes.

10         Q.      So having said that, do you consider

11     yourself having any particular expertise in

12     reading or interpreting Army records from 2011?

13         A.      No.

14         Q.      And turning to Tab K, which you went

15     over with Mr. Ryan, the document that was

16     provided to the Springfield Police Department

17     says, you are released from active duty not by

18     reason of physical disability.

19                 Did I ready that correctly?

20         A.      Yes.

21         Q.      So there was nothing in this form

22     that would have indicated to you that at least

23     by October of 2011, he was being separated from

24     the military service because of any physical


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 128 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 127
 1     harm or disability, correct?

 2         A.       Correct.

 3         Q.       And you were also asked some

 4     questions, a series of questions by Attorney

 5     Ryan relative to a possibility that

 6     Mr. Hervieux, Officer Hervieux may have had a

 7     head injury; do you recall those questions?

 8         A.       Yes, I do.

 9         Q.       And so you don't have any medical

10     training; is that true?         Well, I suppose you do.

11     I'm sorry.       Strike that.

12                  You're not trained as a neurologist;

13     is that correct.

14         A.       No, I'm not.

15         Q.       Or have any training in neurology?

16         A.       No.

17         Q.       And as we sit here and as you sat

18     there answering Attorney Ryan's questions, do

19     you have any knowledge of what a traumatic brain

20     injury or TBI, what does that encompass; do you

21     know?

22         A.       I'm not an expert on that, no.

23         Q.       And is it true that that would

24     include a concussion?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 129 of 152
     William Fitchet
     January 15, 2019

                                                               Page 128
 1         A.      I suppose it could.

 2         Q.      And lots of people have concussions;

 3     we can agree on that, correct?

 4         A.      Yes.

 5         Q.      And, in fact, I guess most folks who

 6     played football end up with some level of a

 7     concussion; isn't that correct?

 8         A.      Yes.

 9         Q.      And you have no reason to believe

10     that somebody who has a traumatic brain injury

11     is unfit to serve as a Springfield Police

12     Officer; is that correct?

13         A.      I have no expertise on the field, no.

14         Q.      And you also stated that it would be,

15     in your opinion, beneficial to have officers

16     returning from active duty to have services

17     available to them to the extent that they may

18     have battle-related issues including

19     post-traumatic stress disorder; is that correct?

20         A.      Yes.

21         Q.      And which is commonly referred to as

22     PTSD, correct?

23         A.      Yes.

24         Q.      And you are not an expert in PTSD,


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 130 of 152
     William Fitchet
     January 15, 2019

                                                               Page 129
 1     are you?

 2         A.      No.

 3         Q.      And you haven't had any training in

 4     treatment for PTSD, correct?

 5         A.      No.

 6         Q.      And unless there was reason for the

 7     Springfield Police Department to believe that

 8     PTSD, or for that matter, any other medical

 9     condition was interfering with an officer's

10     ability to perform his job, you wouldn't have

11     any right to inquire about whether or not an

12     officer had that diagnosis; isn't that correct?

13         A.      I believe it would be protected.

14         Q.      Sure.   And you are trained or you

15     were trained in your position as commissioner

16     about the laws protecting people's privacy for

17     their medical information?

18         A.      Yes.

19         Q.      And you would at least consider that

20     to be protected information that you had no

21     right to inquire about, correct?

22         A.      I didn't think I personally had a

23     right to inquire, no.

24         Q.      Okay.   And it's not uncommon for


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 131 of 152
     William Fitchet
     January 15, 2019

                                                               Page 130
 1     officers to have PTSD; is that also true?

 2         A.       That is true.

 3         Q.       And so would it also be your opinion,

 4     sir, that police officers, in general, should

 5     have access to counseling and services for PTSD

 6     should they or their medical providers deem that

 7     necessary?

 8         A.       Yes.

 9         Q.       Okay.   I'm now going to ask that we

10     talk about the level of force policy that you

11     talked about on direct exam with Attorney Ryan

12     which is located at Tab N.     And that's I guess a

13     five-page policy; is that correct?

14         A.       Yes.

15         Q.       And the escalation of force that is

16     discussed in Roman numeral 8 on Page 2 and

17     continuing through Pages 3, 4, and 5, that is --

18     although this policy, I guess, was written down

19     in 2015, that escalation of force has been well

20     known to police officers for a substantial

21     period of time; isn't that correct?

22         A.       Yes.

23         Q.       And, in fact, it is part of officers'

24     training and in the academy before they are


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 132 of 152
     William Fitchet
     January 15, 2019

                                                               Page 131
 1     sworn in as police officers on the escalation of

 2     force; isn't that correct?

 3         A.        Yes.

 4         Q.       And the touchstone of all force,

 5     whether it fits neatly into one of these

 6     categories or not, is reasonableness under the

 7     circumstances, correct?

 8         A.        Reasonable force, yes.

 9         Q.       And the paramount concern of officers

10     when they are in a situation where force is

11     required is safety of the person that they're

12     attempting to subdue, the safety of themselves,

13     and the safety of the general public; isn't that

14     correct?

15         A.        Yes.

16         Q.       And officers are trained, are they

17     not, to use enough force to neutralize that

18     threat?

19         A.        Correct.

20         Q.       And I just wanted to make one other

21     point.     They use very specific examples, so if

22     we look at Level C, which is on Page 4, and they

23     say compliance techniques, baton control

24     techniques, et cetera, it's introduced as


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 133 of 152
     William Fitchet
     January 15, 2019

                                                               Page 132
 1     included but not limited to; is that correct?

 2         A.      Yes.

 3         Q.      So this is a good example of the

 4     kinds of things that they're suggesting, but

 5     they're not saying these are the only types of

 6     force that would be appropriate; isn't that

 7     correct?

 8         A.      Yes.     There are several types, yes.

 9         Q.      Okay.     So now if we could,

10     Commissioner, how long -- can you refresh my

11     recollection on what dates you were the

12     commissioner?

13         A.      I became an acting commissioner on

14     July 1, 2005.      I reverted back to deputy chief

15     of police in March of 2006.        Then I became

16     acting police commissioner again January 2008

17     and was permanently assigned police commissioner

18     in April of 2008 until my retirement, which

19     would have been May 31, 2014.

20         Q.      Okay.     Thank you.

21                 And during that time, Commissioner,

22     did you have an opportunity to review cases

23     where citizens were complaining of excessive

24     force or unreasonable force on behalf of our


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 134 of 152
     William Fitchet
     January 15, 2019

                                                               Page 133
 1     officers?

 2         A.        Yes.

 3         Q.        And was it relatively often?

 4         A.        It was fairly frequent, yes.

 5         Q.        And in that role, did you ever

 6     discipline officers for that?

 7         A.        Yes, I did.

 8         Q.        And did that discipline ever rise to

 9     a level of firing them?

10         A.        Yes.

11         Q.        And I'm not asking for an exact

12     number, but can you give me a sense or can you

13     remember how many officers were actually fired

14     on your watch for incidents arising from

15     complaints of excessive force?

16         A.        I can remember Officer Mendes was

17     fired for excessive force, Officer Feliciano was

18     fired for excessive force, Officer Asher was

19     fired for excessive force.      I can remember three

20     other officers that received significant

21     disciplinary action, not firing but suspensions:

22     Lieutenant Bobianski received significant

23     suspension.      Officer Truoiolo received a

24     significant suspension.      I think that was


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 135 of 152
     William Fitchet
     January 15, 2019

                                                               Page 134
 1     flipped by civil service or an arbitrator,

 2     however.   And Officer Sedergren received

 3     significant suspension for excessive force.

 4                 And there were other officers that

 5     have received reprimands, maybe one or two days

 6     suspensions.     I don't recall all of them.    Those

 7     ones are -- I can recall pretty significantly

 8     because they were so serious, the violations

 9     were so serious.

10         Q.      And it's true, Commissioner, that

11     other members of the Springfield Police

12     Department, the officers under you, they were

13     also well aware that officers were discharged as

14     a result of complaints for excessive force?

15                 MR. RYAN:    I'd object.

16                 You can, obviously, answer.

17                 THE WITNESS:    They would be

18         aware, yes.

19                 BY MS. deSOUSA:

20         Q.      Okay.   Now I'd like to look at the

21     two IIU records of Officer McKay that you went

22     over with Attorney Ryan.      And one is located at

23     Tab V.

24                 And so this is a very lengthy IIU


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 136 of 152
     William Fitchet
     January 15, 2019

                                                               Page 135
 1     report, isn't it?       It's 37 pages long, correct?

 2           A.      Yes.    That's correct.     It might be

 3     38.    No.   I'm sorry.    It's 37.     Yes.   37.

 4           Q.      And this is the matter that involved

 5     a woman who reported that she had seen what she

 6     believed to be excessive force and that she had

 7     taken cell phone video of it and that an officer

 8     later identified as Officer McKay took her phone

 9     away from her; do you recall that?

10           A.      Yes, I do.

11           Q.      Okay.   And in response to your review

12     of this with Attorney Ryan, Attorney Ryan

13     suggested that based upon this report, I guess,

14     that Officer McKay might have received

15     discipline for excessive force; do you recall

16     that question from Mr. Ryan?

17           A.      Yes.

18           Q.      But -- and again, this is a lengthy

19     investigation, but it's true, is it not, that

20     although the woman whose phone was taken

21     believed that there was excessive force, the

22     alleged victim did not cooperate with this

23     investigation; isn't that correct?

24           A.      Yes.


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 137 of 152
     William Fitchet
     January 15, 2019

                                                               Page 136
 1         Q.      And other officers that were on the

 2     scene that night did not -- their testimony did

 3     not comport with that of Ms. TS's observations

 4     with regard to Officer McKay's interaction of

 5     the victim with excessive force, correct?

 6         A.      Correct.

 7         Q.      And so this incident occurred outside

 8     of a nightclub in downtown Springfield, correct?

 9         A.      That's correct.

10         Q.      And that area of town, at least at

11     the time, was commonly referred to as the

12     entertainment district, correct?

13         A.      Yes.

14         Q.      And there were several, relatively --

15     just a couple of blocks, several large

16     nightclubs that held hundreds of patrons in a

17     relatively small geographic area, correct?

18         A.      Yes.

19         Q.      And were you aware at the time,

20     Commissioner, of some incidents that had

21     occurred at the entertainment district outside

22     of these various nightclubs at or around closing

23     time?

24         A.      Many, many incidents, yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 138 of 152
     William Fitchet
     January 15, 2019

                                                               Page 137
 1         Q.      In fact, there was significant public

 2     safety concerns at that time in the city because

 3     of the violent incidents that were breaking out

 4     outside the nightclubs at closing time, correct?

 5         A.      That's correct.

 6         Q.      And the night that this episode

 7     involving this woman's phone occurred, there

 8     were multiple complaints that night of fighting

 9     and potential violence in the crowd outside of

10     the Skyplex that night; isn't that correct?

11         A.      Yes.

12         Q.      And, in fact, it's true, is it not,

13     that at least one gun was recovered during the

14     investigation of the events that led to police

15     down there that night?

16         A.      A Smith and Wesson weapon was

17     recovered, 9 millimeter handgun.

18         Q.      And there was a lot of people in that

19     area who had been drinking, civilians who had

20     been drinking and who were milling about and

21     there were fights breaking out, correct?

22         A.      Yes.

23         Q.      And there were multiple arrests made

24     that night, correct?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 139 of 152
     William Fitchet
     January 15, 2019

                                                                Page 138
 1         A.          Multiple disturbances with subsequent

 2     arrests made, yes.

 3         Q.          And we could go through and count it,

 4     I guess, but it's fair to say, is it not, that

 5     there were, you know, multiple officers on the

 6     scene?

 7         A.          Many officers were deployed in that

 8     area, yes.

 9         Q.          And the ultimate determination on

10     this case related only to the removal of this

11     woman's cell phone, which was subsequently

12     damaged, because that was the only part of this

13     complaint that was really substantiated,

14     correct?

15         A.          Yes.

16         Q.          And Officer McKay was disciplined as

17     a result of that?

18         A.          Yes.

19         Q.          So then the other -- I keep

20     forgetting what Tab it's at.        Just give me one

21     moment.    M.     Tab M.   Just give me one moment,

22     please.    I'm sorry.      That's not -- we've already

23     reviewed that one.

24                     That's the one involving Officer


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 140 of 152
     William Fitchet
     January 15, 2019

                                                               Page 139
 1     Hervieux, Tab Y.

 2            A.   Y?

 3            Q.   Y.     This incident is the one that you

 4     watched the video on.      Do you recall that?

 5            A.   Yes.

 6            Q.   Now, this incident also grew out of

 7     -- strike that.

 8                 This incident also occurred after

 9     closing time in the entertainment district;

10     isn't that correct?

11            A.   Yes.

12            Q.   In fact, you can see one of the

13     nightclubs, Adolfo's, in the background, can you

14     not?

15            A.   Yes.

16            Q.   And it's a very short snippet of that

17     evening, but the videotape shows a lot of people

18     milling about, correct?

19            A.   Yes.

20            Q.   And you started to answer Attorney

21     Ryan's question about reviewing that, and you

22     said you thought you saw someone's arm going in.

23     Do you recall saying that?

24            A.   Yes.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 141 of 152
     William Fitchet
     January 15, 2019

                                                               Page 140
 1           Q.      And can you tell the jury what did

 2     you mean by that, you saw someone's arm going

 3     in?

 4           A.      It was very quick.   And I didn't

 5     study the video.      I only saw it that one time.

 6     But it looked like a woman's arm reached towards

 7     the officer and that the officer's response was

 8     to push her away.      That's what it looked to me

 9     initially.

10           Q.      Okay.

11           A.      But I'd like to study it again to be

12     sure.

13           Q.      And there's a large crowd milling

14     about and somebody puts their arm out towards an

15     officer, would pushing them away be considered a

16     reasonable response?

17           A.      I think so.

18           Q.      And from that video -- I'm not sure

19     if you could tell or not -- but were you able to

20     see that a different officer than the one who

21     pushed did a short burst of OC spray?

22           A.      I know that's what it says.    I didn't

23     really -- I couldn't really tell in the video.

24     I couldn't be sure.


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 142 of 152
     William Fitchet
     January 15, 2019

                                                               Page 141
 1         Q.      Fair enough.   But that is what

 2     they -- you anticipated my next question.

 3                 That is what the IIU investigation

 4     determined, correct?

 5         A.      Yes.

 6         Q.      And so this was exonerated because

 7     the officers acted appropriately, correct?

 8         A.      Yes.   And I think for some other

 9     reasons too, that we didn't have a particular

10     complainant come forward that we could

11     interview; we had a You Tube video.

12         Q.      And it was also a relatively short

13     shot of what I'm guessing was a much longer

14     event, correct?

15         A.      Yes.

16                 MS. deSOUSA:   That's all I have.

17
18
19     CONTINUED EXAMINATION BY MR. RYAN:

20
21         Q.      So briefly, Commissioner, I think you

22     testified with respect to this incident with Ms.

23     Tosoni.   Incidentally, is Ms. Tosoni the

24     daughter of a Springfield Police Officer?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 143 of 152
     William Fitchet
     January 15, 2019

                                                               Page 142
 1         A.        I believe it's Tosoni.

 2         Q.        Tosoni.

 3         A.        And if it is, I believe she is.    I

 4     believe so.

 5         Q.        Now, you testified that when she

 6     grabbed an officer's nightstick, she had

 7     committed at least the crime of resisting arrest

 8     or possibly assault and battery on a police

 9     officer?

10         A.        Possibly.   It's possible.

11         Q.        Would you agree with me that an

12     individual has a legal right to resist an arrest

13     if the officer who's effectuating the arrest is

14     using excessive force?

15         A.        Yes.

16         Q.        Now, you testified with respect to

17     the Cotto case about the interviews that were

18     conducted with some of the other people that

19     were in custody; do you recall that?

20         A.        Yes.

21         Q.        And I believe you or Ms. deSousa, I

22     apologize, said that these were individuals who

23     didn't necessarily have a dog in the fight; do

24     you recall that?


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 144 of 152
     William Fitchet
     January 15, 2019

                                                               Page 143
 1         A.       Yes, I do.

 2         Q.       If you could turn to Tab E in your

 3     book on Page 4.      At the bottom of the page does

 4     it appear that there was an individual, Mr. RT,

 5     who was in Cell M12 at the time?

 6         A.       Yes, sir.

 7         Q.       And when he was interviewed, did he

 8     indicate that he heard a guy yelling that the

 9     police were beating him up?

10         A.       Yes.

11         Q.       And did Mr. T say that it sounded

12     like, quote, they were putting it on him pretty

13     bad, end quote.

14         A.       Yes.

15         Q.       And if you flip ahead to the next

16     page, the fourth interview down, there's an

17     indication of a Mr. SR.       And in the second

18     paragraph did he indicate that he, quote, heard

19     a man yelling for them to stop?

20         A.       That's Paragraph 4; is that correct?

21         Q.       I'm going to say it's the second

22     paragraph.       It's the fourth person who's

23     interviewed, Mr. SR of Springfield, Mass during

24     a telephone interview.


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 145 of 152
     William Fitchet
     January 15, 2019

                                                                Page 144
 1           A.      You said FR, Foxtrot, Romeo?

 2           Q.      SR.    Sorry.

 3           A.      Oh, SR.    I see that, yes.   Yes, I see

 4     it.

 5           Q.      He said that he never saw the police

 6     hitting anyone, but he heard a man yelling for

 7     stop and stated that he knows they, quote,

 8     whooped him; do you see that?

 9           A.      Yes.

10           Q.      Now, you testified that you're not a

11     neurologist, correct?

12           A.      No, I'm not.

13           Q.      And you have no particular expertise

14     in traumatic brain injuries, correct?

15           A.      That's correct.

16           Q.      If you had known that one of your

17     officers returning from a deployment in a combat

18     zone came back with a traumatic brain injury,

19     would you have consulted with an expert in that

20     field to determine whether or not this

21     individual was -- might pose some risk to either

22     himself or the citizens that he was there to

23     protect and serve?

24                   MS. deSOUSA:    Objection.


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 146 of 152
     William Fitchet
     January 15, 2019

                                                               Page 145
 1                   THE WITNESS:   Yes, I would.

 2                   MR. RYAN:   Okay.   Let me just

 3            have a minute.

 4                   I don't have any further

 5            questions.   Thank you, Commissioner.

 6                   THE WITNESS:   Yes, sir.

 7                   MS. deSOUSA:   I have two.

 8
 9
10     CONTINUED EXAMINATION BY MS. deSOUSA:

11
12            Q.     Attorney Ryan drew your attention to

13     Tab E, Page 4.      And he read to you part of what

14     Mr. RT allegedly told -- or reportedly told the

15     IIU.

16                   Mr. RT also states in -- or this

17     record reflects that he stated he never

18     personally saw the beating, correct?

19            A.     That's correct.

20            Q.     He also never saw anyone brought to

21     another cell, correct?

22            A.     Correct.

23            Q.     And he also says that the next day

24     when he was speaking with other prisoners, he


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 147 of 152
     William Fitchet
     January 15, 2019

                                                               Page 146
 1     stated that, quote, the little Spanish dude with

 2     the black eye said nothing, close quote.       And

 3     Mr. T then further stated that a couple of

 4     other, quote, Spanish dudes, close quote, said

 5     that the guy was fighting with the police so

 6     they had to beat him up; isn't that correct?

 7         A.       Yes.

 8         Q.       And turning to the next page,

 9     Mr. Ryan brought your attention to the statement

10     of a Mr. SR.      And the -- and he read part of

11     that to you or had you refer to part of it.

12                  The person conducting the

13     investigation also noted, did they not, Mr. R

14     appeared to be playing to an audience on his

15     side of the telephone receiver.       He would laugh

16     and make side comments while voices could be

17     heard in the background.       He stated that he did

18     not want to get involved and refused to make a

19     statement.       He further stated that he is, quote,

20     too humble, close quote, for that; isn't that

21     correct?

22         A.       Yes.

23         Q.       And also the investigator made note

24     of the fact that the cell that Mr. R occupied


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 148 of 152
     William Fitchet
     January 15, 2019

                                                               Page 147
 1     would have had no view of the cell that Mr. C

 2     was in; isn't that correct?

 3         A.      Yes.

 4                 MS. deSOUSA:   That's all I have.

 5                 THE VIDEOGRAPHER:    All in

 6         agreement to go off the record?

 7                 MR. RYAN:   Yes.

 8                 THE VIDEOGRAPHER:    This is the

 9         videographer.   We are now off the record

10         on January 15, 2019 at 2:06 p.m.

11
12                 (Deposition concluded at 2:06 p.m.)

13
14
15
16
17
18
19
20
21
22
23
24


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 149 of 152
     William Fitchet
     January 15, 2019

                                                               Page 148
 1        I, LISA A. REGENSBURGER, a Notary Public in

 2     and for the Commonwealth of Massachusetts, do

 3     hereby certify that WILLIAM J. FITCHET, whom was

 4     satisfactorily identified, came before me on

 5     January 15, 2019, at Springfield City Hall, 36

 6     Court Street, Springfield, Massachusetts and was

 7     by me duly sworn to testify to the truth and

 8     nothing but the truth as to his knowledge

 9     touching and concerning the matters in

10     controversy in this case; that he was thereupon

11     examined upon his oath and said examination

12     reduced to writing by me; and that the statement

13     is a true record of the testimony given by the

14     witness, to the best of my knowledge and

15     ability.

16        I further certify that I am not a relative or

17     employee of counsel/attorney for any of the

18     parties, nor a relative or employee of such

19     parties, nor am I financially interested in the

20     outcome of the action.

21        WITNESS MY HAND this 17th day of January, 2019.

22     Lisa A. Regensburger      My Commission expires:

23     Notary Public             March 30, 2023

24


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 150 of 152
     William Fitchet
     January 15, 2019

                                                               Page 149
 1     Today's date:          January 17, 2019

 2     To:                    Lisa C. deSousa, Esq.

 3     Copied to:             Luke Ryan, Esq.

 4     From:                  Lisa A. Regensburger

 5     Deposition of:         William J. Fitchet

 6     Taken:                 January 15, 2019

 7     Action:                Hutchins v McKay, et als

 8
 9           Enclosed is a copy of the deposition of

10     William J. Fitchet.     Pursuant to the Rules of

11     Civil Procedure, Mr. Fitchet has thirty days to

12     sign the deposition from today's date.

13           Please have Mr. Fitchet sign the enclosed

14     signature page.     If there are any errors, please

15     have him mark the page, line, and error on the

16     enclosed correction sheet.      He should not mark

17     the transcript itself.      This addendum should be

18     forwarded to all interested parties.

19           Thank you for your cooperation in this

20     matter.

21
22
23
24


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 151 of 152
     William Fitchet
     January 15, 2019

                                                                 Page 150
 1                        U.S. DISTRICT COURT

 2                        DISTRICT OF MASSACHUSETTS

 3
 4                                   No. 16-CV-30008

 5
 6
 7     *****************************************

 8     LEE HUTCHINS, SR.,

 9                   Plaintiff

10            vs.

11
12     DANIEL J. McKAY, et als,

13                   Defendants

14     *****************************************

15
16           I, William J. Fitchet, do hereby certify,

17     under the pains and penalties of perjury, that

18     the foregoing testimony is true and accurate, to

19     the best of my knowledge and belief.

20           WITNESS MY HAND, this        day of       , 2019.

21
22                       ___________________________

23                       William J. Fitchet

24     las


                 Catuogno Court Reporting - A Service of InfraWare
             Springfield, MA Worcester, MA Boston, MA Providence, RI
 Case 3:16-cv-30008-NMG Document 136-1 Filed 01/18/19 Page 152 of 152
     William Fitchet
     January 15, 2019

                                                               Page 151
 1                        CORRECTION SHEET

 2     DEPONENT: William J. Fitchet

 3     CASE: Hutchins v McKay, et als

 4     DATE TAKEN: January 15, 2019

 5     ***********************************************

 6     PAGE /LINE /CHANGE OR CORRECTION AND REASON

 7     _____/_____/___________________________________

 8     _____/_____/___________________________________

 9     _____/_____/___________________________________

10     _____/_____/___________________________________

11     _____/_____/___________________________________

12     _____/_____/___________________________________

13     _____/_____/___________________________________

14     _____/_____/___________________________________

15     _____/_____/___________________________________

16     _____/_____/___________________________________

17     _____/_____/___________________________________

18     _____/_____/___________________________________

19     _____/_____/___________________________________

20     _____/_____/___________________________________

21     _____/_____/___________________________________

22     _____/_____/___________________________________

23     _____/_____/___________________________________

24     _____/_____/___________________________________


               Catuogno Court Reporting - A Service of InfraWare
           Springfield, MA Worcester, MA Boston, MA Providence, RI
